Exhibit 10.14

 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

 

among

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Disbursement Agent,

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Trustee,

 

 

and

 

 

DIAMOND JO WORTH, LLC

 

and

 

DIAMOND JO WORTH CORP.,

 

together, as the Issuers

 

 

Dated as of July 19, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

 

 

1.1

Defined Terms

 

 

1.2

Additional Defined Terms

 

 

1.3

Rules of Interpretation

 

 

 

 

 

2.

Establishment of Accounts

 

 

2.1

Appointment of Disbursement Agent

 

 

2.2

Establishment of Accounts

 

 

2.3

Pledge Agreement

 

 

2.4

Investment of Funds in Accounts

 

 

2.5

Agency

 

 

2.6

Waiver of Set-off Rights

 

 

 

 

 

3.

Disbursements from Accounts

 

 

3.1

Conditions to Disbursement

 

 

3.2

Method of Disbursement

 

 

3.3

Disbursement Agent’s Compensation

 

 

3.4

Transfer of Funds to the Trustee

 

 

 

 

 

4.

Agreements of the Issuers, the Disbursement Agent and the Trustee

 

 

4.1

Disbursement Requests and Disbursements

 

 

4.2

Insufficient Available Funds

 

 

 

 

 

5.

Interest Reserve

 

 

5.1

Interest Disbursements

 

 

5.2

Interest Reserve Account Amounts

 

 

 

 

 

6.

Certain Covenants

 

 

6.1

Notice of Opening

 

 

6.2

Issuers’ Officer’s Certificates

 

 

6.3

Officer’s Certificate as Representation and Warranty

 

 

 

 

 

7.

Construction Disbursement Account

 

 

7.1

Conditions to Initial Disbursements

 

 

7.2

Conditions to Subsequent Disbursements

 

 

7.3

Advance Disbursements

 

 

7.4

Disbursements after an Event of Default

 

 

7.5

Final Disbursement of Funds Following Opening

 

 

7.6

First Disbursement Request

 

 

 

 

 

8.

Amendments to Construction Disbursement Budget; Amendments to Contracts;
Amendments to Facility Cost Schedule and Cost Overruns

 

 

8.1

Construction Disbursement Budget Amendment Process

 

 

8.2

Contract Amendment Process

 

 

i

--------------------------------------------------------------------------------


 

 

8.3

Contracts Entered into after the Issue Date

 

 

8.4

Facility Cost Schedule and Cost Overruns

 

 

 

 

 

9.

Events of Default

 

 

9.1

Indenture

 

 

9.2

Exception to Prior Disbursement

 

 

9.3

Insufficient Funds

 

 

9.4

Performance of Certain Obligations

 

 

9.5

Failure to Deliver Collateral Agreements

 

 

9.6

Abandonment of Facility

 

 

9.7

Termination or Invalidity of Construction Documents

 

 

 

 

 

10.

Disbursed Funds Account

 

 

10.1

Rights of the Issuers to Disbursed Funds Account

 

 

10.2

Right to Substitute Disbursed Funds Account

 

 

 

 

 

11.

Indemnity

 

 

11.1

Limitation of Liability

 

 

11.2

Reliance on Certificates

 

 

 

 

 

12.

Indemnity

 

 

 

 

 

13.

Termination

 

 

 

 

 

14.

Substitution or Resignation

 

 

14.1

Disbursement Agent

 

 

 

 

 

15.

Account Statement

 

 

 

 

 

16.

Notice

 

 

 

 

 

17.

Miscellaneous

 

 

17.1

Waiver

 

 

17.2

Invalidity

 

 

17.3

No Authority

 

 

17.4

Assignment

 

 

17.5

Benefit

 

 

17.6

Time

 

 

17.7

Governing Law; Waiver of Jury Trial

 

 

17.8

Entire Agreement; Amendments

 

 

17.9

Notices

 

 

17.10

Counterparts

 

 

17.11

Captions

 

 

17.12

Right to Consult Counsel

 

 

17.13

Disputes

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit A [a05-18594_1ex10d14.htm#Exhibita_105743]

 

Form of Initial Disbursements Certificate
[a05-18594_1ex10d14.htm#Exhibita_105743]

Exhibit B-1 [a05-18594_1ex10d14.htm#Exhibitb1_105747]

 

Form of Issuers’ Closing Certificate [a05-18594_1ex10d14.htm#Exhibitb1_105747]

Attachment A to Exhibit B-1
[a05-18594_1ex10d14.htm#AttachmentAToExhibitb1_105751]

 

Form of Issuers’ Officer’s Certificate to Issuers’ Closing Certificate
[a05-18594_1ex10d14.htm#AttachmentAToExhibitb1_105751]

Exhibit B-2 [a05-18594_1ex10d14.htm#Exhibitb2_105755]

 

Form of Disbursement Agent’s Closing Certification
[a05-18594_1ex10d14.htm#Exhibitb2_105755]

Exhibit B-3 [a05-18594_1ex10d14.htm#Exhibitb3_105759]

 

Form of Trustee’s Closing Certification
[a05-18594_1ex10d14.htm#Exhibitb3_105759]

Exhibit C [a05-18594_1ex10d14.htm#Exhibitc_105803]

 

Form of Interest Disbursement Request [a05-18594_1ex10d14.htm#Exhibitc_105803]

Exhibit D-1 [a05-18594_1ex10d14.htm#Exhibitd1_105808]

 

Form of Construction Disbursement Request and Certificate
[a05-18594_1ex10d14.htm#Exhibitd1_105808]

Attachment A to Exhibit D-1
[a05-18594_1ex10d14.htm#AttachmentAToExhibitd1_105811]

 

Form of Issuers’ Officer’s Certificate to Construction Disbursement Request and
Certificate [a05-18594_1ex10d14.htm#AttachmentAToExhibitd1_105811]

Exhibit D-2 [a05-18594_1ex10d14.htm#Exhibitd2_105814]

 

Form of Advance Disbursement Request and Certificate
[a05-18594_1ex10d14.htm#Exhibitd2_105814]

Attachment A to Exhibit D-2
[a05-18594_1ex10d14.htm#AttachmentAToExhibitd2_105818]

 

Form of Issuers’ Officer’s Certificate to Advance Disbursement Request and
Certificate [a05-18594_1ex10d14.htm#AttachmentAToExhibitd2_105818]

Exhibit D-3 [a05-18594_1ex10d14.htm#Exhibitd3_105821]

 

Form of First Disbursement Officer’s Certificate
[a05-18594_1ex10d14.htm#Exhibitd3_105821]

Exhibit E [a05-18594_1ex10d14.htm#Exhibite_105824]

 

Form of Construction Disbursement Budget Amendment Certificate
[a05-18594_1ex10d14.htm#Exhibite_105824]

Exhibit F-1 [a05-18594_1ex10d14.htm#Exhibitf1_105830]

 

Form of Contract Amendment Certificate [a05-18594_1ex10d14.htm#Exhibitf1_105830]

Exhibit F-2 [a05-18594_1ex10d14.htm#Exhibitf2_105833]

 

Form of Additional Contract Certificate
[a05-18594_1ex10d14.htm#Exhibitf2_105833]

Exhibit G [a05-18594_1ex10d14.htm#Exhibitg_105836]

 

Form of Consent to Collateral Assignment of Contract
[a05-18594_1ex10d14.htm#Exhibitg_105836]

Exhibit H [a05-18594_1ex10d14.htm#Exhibith_105840]

 

Form of Pro Forma Title Policy [a05-18594_1ex10d14.htm#Exhibith_105840]

Exhibit I [a05-18594_1ex10d14.htm#Exhibiti_105844]

 

Property Legal Description [a05-18594_1ex10d14.htm#Exhibiti_105844]

 

iii

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

THIS CASH COLLATERAL AND DISBURSEMENT AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”) is dated as of July 19,
2005, by and among U.S. Bank National Association, having an office at 60
Livingston Avenue, St. Paul, Minnesota 55107, as trustee (together with its
successors and assigns, the “Trustee”) under the Indenture (as defined below),
U.S. Bank National Association, as disbursement agent (together with its
successors and assigns, the “Disbursement Agent”), Diamond Jo Worth, LLC, a
Delaware limited liability company (the “Company”), and Diamond Jo Worth Corp.,
a Delaware corporation (“DJW Corp.” and, together with the Company, the
“Issuers”).

 

R E C I T A L S

 

A.            Notes.  The Issuers have issued Forty Million Dollars
($40,000,000) in aggregate principal amount of their 11% Senior Secured Notes
due 2012 (the “Original Notes” and, together with any additional Notes issued
under the Indenture and any new notes issued in exchange for the Original Notes
or such additional Notes, the “Notes”) concurrently herewith.  The Notes have
been issued pursuant to the provisions of an Indenture (as amended, supplemented
or otherwise modified from time to time, the “Indenture”) dated the date hereof,
among the Issuers and the Trustee, on behalf of itself and the holders of the
Notes.  Net proceeds from the issuance of Notes will be disbursed as follows: 
(a) Thirty Four Million Two Hundred Thousand Dollars ($34,200,000.00) (the
“Construction Proceeds”) will be deposited contemporaneously with the execution
of this Agreement into Account No. 790235001 held at the Disbursement Agent
(said account, or any substitute account selected in accordance with the terms
of this Agreement, is referred to herein as the “Construction Disbursement
Account”), to be maintained by the Disbursement Agent pursuant to Section 2 of
this Agreement; and (b) Three Million Three Hundred Thousand Dollars
($3,300,000) (the “Interest Reserve Proceeds,” which, together with the
Construction Proceeds shall be referred to herein as the “Proceeds”), will be
deposited contemporaneously with the execution of this Agreement into Account
No. 790235002, held at the Disbursement Agent (said account, or any substitute
account selected in accordance with the terms of this Agreement, is referred to
herein as the “Interest Reserve Account”), to be maintained by the Disbursement
Agent pursuant to Section 2 of this Agreement.

 

B.            Collateral and Collateral Assignment.  As security for their
obligations under the Notes and the Indenture, the Issuers have granted security
interests to the Trustee, on behalf of itself and the holders of Notes, in
certain assets and have collaterally assigned certain contracts to the Trustee. 
As further security for their obligations under the Notes and the Indenture, the
Issuers also have granted pursuant to the Pledge Agreement a security interest
to the Trustee, on behalf of itself and the holders of the Notes, in all of the
Issuers’ right, title and interest in the Construction Disbursement Account, the
Interest Reserve Account and the Disbursed Funds Account (as defined herein) and
any Proceeds or other amounts held in any such accounts.

 

C.            Purpose.  The parties intend that portions of the Proceeds and the
other amounts deposited from time to time in the Construction Disbursement
Account be used for the design, development, construction, equipping and
operation of the Facility (as defined herein), all in accordance with this
Agreement and the Indenture.  The parties have entered into this Agreement

 

1

--------------------------------------------------------------------------------


 

in order to set forth the conditions upon which, and the manner in which, funds
will be disbursed in order to permit the Company to design, develop, construct,
equip and operate the Facility and to pay certain Debt Financing Costs when due
and payable under the Notes.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Definitions.

 

1.1           Defined Terms.  In this Agreement (including the preamble and
Recitals), the terms defined in this Section 1 shall have the meanings herein
specified, such definitions to be equally applicable to both the singular and
plural forms of any of the terms defined:

 

“Accounts” means the Interest Reserve Account and the Construction Disbursement
Account.

 

“Additional Contract Certificate” means the Officer’s Certificate of the Issuers
in the form of Exhibit F-2 attached hereto.

 

“Additional Revenue” means revenue (including, without limitation, investment
income (loss), less any losses or costs associated therewith, earned on amounts
in the Construction Disbursement Account) generated by the Issuers (other than
from disposition of its assets), but only to the extent that such revenue is
held by the Issuers, free and clear of any claims of any other parties
whatsoever, other than claims of the Trustee and holders of the Notes; provided,
however, that as of any date of measurement, Additional Revenue also shall
include investment income (loss), less any losses or costs associated therewith,
which the Issuers reasonably determine (with the reasonable concurrence of the
Disbursement Agent) will be earned on funds in the Construction Disbursement
Account through the reasonably anticipated date of Opening, taking into account
the current and future reasonably anticipated rates of return on Cash
Equivalents in the Construction Disbursement Account and the reasonably
anticipated times and amounts of draws therefrom for the payment of Construction
Expenses or in connection with permitted amendments to the Construction
Disbursement Budget (as applicable).

 

“Advance Disbursements” means a disbursement from the Construction Disbursement
Account to the Issuers pursuant to Section 7.3 and in accordance with the
Construction Disbursement Budget, notwithstanding the fact that not all
certifications and lien releases have been obtained and other disbursement
conditions have not been satisfied; provided, however, that the aggregate amount
of Advance Disbursements outstanding at any time shall not exceed One Million
Five Hundred Thousand Dollars ($1,500,000).

 

“Advance Disbursement Certificate” means an Officer’s Certificate from the
Issuers in the form of Exhibit D-2 attached hereto.

 

“Advance Disbursement Officer’s Certificate” has the meaning set forth in
Section 6.2.3.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” has the meaning given in the Indenture.

 

“Agreed Permits” has the meaning given in Attachment A to Exhibit B-1 attached
hereto.

 

“Applicable Permits” means the national, state and local license authorizations,
certifications, filings, recordings, permits or other approvals with or of any
Governmental Instrumentality, including, without limitation, environmental,
construction, operating or occupancy permits and any agreements, consents or
approvals that are required for the design, construction, operation or
maintenance of the Facility in accordance with the Operative Documents.  Without
limiting the foregoing, Applicable Permits also include Construction Period
permits for temporary construction utilities and temporary sanitary facilities,
dump permits, road use permits, permits related to the use, storage and disposal
of hazardous materials introduced to the Property for or in connection with the
performance of the design, construction, operation or maintenance of the
Facility, and permits issued pursuant to any building, mechanical, electrical,
plumbing or similar codes.

 

“Architect” means Kittrell Garlock and Associates, AIA, Ltd., d/b/a KGA
Architecture, and its successors identified by notice from the Company to the
Disbursement Agent.

 

“Architect Agreement” means the Standard Form of Agreement Between Owner and
Architect (AIA Document B141-1997 edition) for the Facility, executed by the
Architect and the Company, dated March 1, 2005 (as amended, modified or
supplemented from time to time in accordance with this Agreement).

 

“Available Funds” means, at any given time, the sum of (a) the balance of the
Construction Disbursement Account (taking into account any additional amounts
deposited by the Issuers in the Construction Disbursement Account pursuant to
clause (ii) of Section 7.6), (b) so long as there is no Default or Event of
Default, Additional Revenue expected to be earned from and after such time,
(c) the net proceeds of any FF&E Financing that the Issuers have incurred or
reasonably expect to incur as permitted under the Indenture, less all amounts
previously drawn upon from such FF&E Financing, and (d) the net proceeds
available for loan under any Senior Credit Facility that the Issuers enter into
or reasonably expect to enter into as permitted under the Indenture, less all
amounts previously drawn upon from such Senior Credit Facility.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in New York, New York, are authorized
or obligated by law or executive order to close.

 

“Cash Equivalents” has the meaning given in the Indenture.

 

“Collateral” has the meaning given in the Indenture.

 

“Construction Contract” means the Standard Form of Agreement Between Owner and
Contractor (AIA Document A111-1997 edition) and General Conditions of the
Contract for Construction (AIA Document A201-1997 edition) for the construction
of the Facility, executed

 

3

--------------------------------------------------------------------------------


 

by the General Contractor and the Company, dated June 6, 2005 (as amended,
modified or supplemented from time to time in accordance with this Agreement).

 

“Construction Disbursement Budget” means the Initial Construction Disbursement
Budget, as the same may be amended, modified or supplemented from time to time
in accordance with this Agreement.

 

“Construction Disbursement Budget Amendment Certificate” means an Officer’s
Certificate from the Issuers in the form of Exhibit E attached hereto.

 

“Construction Disbursement Certificate” means an Officer’s Certificate from the
Issuers in the form of Exhibit D-1 attached hereto.

 

“Construction Disbursement Officer’s Certificate” has the meaning set forth in
Section 6.2.2.

 

“Construction Documents” means the Construction Contract, the Architect
Agreement, and any other Contract entered into by the Company on, prior to or
after the Issue Date with respect to construction of all or any portion of the
Facility (other than the Financing Agreements and the documents evidencing or
securing the FF&E Financing or a Senior Credit Facility), as the same may be
amended, modified or supplemented from time to time as permitted thereunder and
in accordance with this Agreement.

 

“Construction Expenses” means expenses incurred in connection with the design,
development, engineering, construction, installation or equipping of the
Facility in accordance with the Construction Disbursement Budget, excluding,
however (a) any such expenses paid on or prior to the Issue Date, (b) any Debt
Financing Costs and (c) any Issue Fees and Expenses.

 

“Construction Period” means the period from the Issue Date to and including the
date of the Opening.

 

 “Contract” means a contract to which the Company is a party pertaining to the
design, development, engineering, installation or construction of all or any
portion of the Facility, including, without limitation, any contract, license
and performance and payment bond or guarantee, if any; provided, however, such
term shall not include any of the Subcontracts, the Subcontractors, the
Financing Agreements or any of the documents evidencing or securing the FF&E
Financing or any Senior Credit Facility.

 

“Contract Amendment Certificate” is an Officer’s Certificate from the Issuers in
the form of Exhibit F-1 attached hereto.

 

“Contractor” means a party to a Contract other than the Company.

 

“Control Account Agreement” means one or more Deposit Account Control Agreements
dated as of even date herewith by and among the Trustee, the Issuers, and the
institution at which the Disbursed Funds Account is held.

 

4

--------------------------------------------------------------------------------


 

“Debt Financing Costs” means all principal, interest, premium fees and other
amounts payable or accrued from time to time under the Notes.

 

“Default” means any event, omission or failure of a condition that is, or with
the passage of time or the giving of notice or both could be, an Event of
Default.

 

“Disbursed Funds Account” means Account No. 2013837 and Account No. 201162, each
held at American Trust (ABA Number 073900522), in the name of the Company, or
any substitute account selected by the Issuers in accordance with this
Agreement, which account shall be funded from disbursements from the
Construction Disbursement Account pursuant to this Agreement and shall be
pledged as collateral to the Trustee pursuant to the Control Account Agreement,
for the benefit of itself and the holders of the Notes, and, with respect to at
least one such account, from which the Company shall have general check writing
authority.

 

“Disbursement” means any disbursement of funds pursuant to a Disbursement
Request.

 

“Disbursement Agent’s Closing Certificate” is an Officer’s Certificate from the
Disbursement Agent in the form of Exhibit B-2 attached hereto.

 

“Disbursement Request” means any Initial Disbursement Request, Construction
Disbursement Request, Interest Disbursement Request, Advance Disbursement
Request and any other request for disbursement from the Accounts made pursuant
to this Agreement.

 

“Facility” means the design, development, construction, equipping and
commencement of operations of the improvements described in the Construction
Documents and in accordance therewith.

 

“Facility Cost Schedule” means an itemized schedule in the form of Schedule 1 to
the Construction Disbursement Officer’s Certificate, a form of which is attached
hereto as Schedule 1 to Attachment A to Exhibit D-1.

 

 “FF&E Financing” has the meaning given in the Indenture.

 

“Final Plans” means Plans which (a) have received all required approvals from
all Governmental Instrumentalities required to approve such Plans prior to
commencement of that portion of the Facility reflected in such Plans;
(b) contain sufficient specificity to permit the completion of the work or
improvement reflected in such Plans and collectively contain sufficient
specificity to permit completion of the Facility; (c) are consistent with
constructing the Facility to include the Minimum Facilities; (d) have been
signed by an architect licensed to practice architecture in the State of Iowa;
and (e) have been delivered to the Disbursement Agent.

 

“Financing Agreements” means, collectively, this Agreement, the Indenture, the
Security Documents, the Notes and any other loan or security agreement entered
into on, prior to or after the Issue Date with or for the benefit of the Trustee
to finance all or any portion of the Facility, as each of the same may be
amended, modified or supplemented from time to time as permitted thereunder and
in accordance with the terms and conditions of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“First Disbursement Request” means the first Disbursement Request (other than an
Interest Disbursement Request) made pursuant to this Agreement.

 

“First Disbursement Officer’s Certificate” has the meaning set forth in
Section 6.2.4.

 

“Gaming Laws” has the meaning given in the Indenture.

 

“Gaming Licenses” has the meaning given in the Indenture.

 

“General Contractor” means Henkel Construction.

 

“Governmental Instrumentality” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including any Gaming Authority, any
zoning authority, the FDIC, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) or any arbitrator
with authority to bind a party at law.

 

“Hard Costs” means the costs and expenses in respect of supplying goods,
materials and labor for the construction of improvements relating to the
Facility or other amounts payable pursuant to the Construction Documents.

 

“Initial Construction Disbursement Budget” means the itemized schedule, in the
form attached as Exhibit 1 to the First Disbursement Officer’s Certificate,
setting forth on a line item-basis all of the costs which the Company
anticipates to expend from and after the Issue Date in connection with the
design, development, engineering, construction, installation, equipping and
commencement of operations of the Facility, including all Construction Expenses
but excluding all Debt Financing Costs, which costs in the aggregate shall not
exceed the Available Funds.

 

“Initial Disbursements Certificate” means an Officer’s Certificate from the
Issuers in the form attached hereto as Exhibit A.

 

“Interest Disbursement Certificate” means an Officer’s Certificate from the
Issuers in the form attached hereto as Exhibit C.

 

“Interest Payment Date” has the meaning given in the Notes.

 

“Issue Fees and Expenses” means fees and expenses incurred on or before the
Issue Date by the Issuers or for which the Issuers are liable in connection with
the offering of the Notes.

 

“Issue Date” has the meaning given in the Indenture.

 

“Issuers’ Closing Certificate” means an Officer’s Certificate from the Issuers
in the form of Exhibit B-1 attached hereto.

 

“Issuer’s Closing Officer’s Certificate” has the meaning set forth in
Section 6.2.1.

 

6

--------------------------------------------------------------------------------


 

“Lien” has the meaning given in the Indenture.

 

“Manager” means Peninsula Gaming, LLC and its permitted successors and assigns
identified by notice from the Issuers to the Disbursement Agent.

 

 “Material Construction Document” means any of the Construction Contract, the
Architect Agreement, and without duplication, any other Contract with a total
contract amount in excess of $100,000.

 

“Minimum Facilities” means a casino offering not less than 500 slot machines.

 

 “Officer’s Certificate” means a certificate signed by one of the following
officers of the Person on whose behalf or for whose benefit the certificate is
being executed or delivered:  the Chairman of the Board, Chief Executive
Officer, President, Chief Financial Officer, Executive Vice President, Vice
President, Treasurer or Assistant Treasurer.

 

“Opening” means the time when the Facility shall have been opened to the general
public, is receiving customers in the ordinary course of business and has
received, and has in full force and effect, all material Permits required for
operation.

 

“Operative Documents” means the Financing Agreements and the Construction
Documents.

 

“Permits” has the meaning given in the Indenture.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other entity.

 

“Plans” means the plans, specifications, working drawings, design documents and
any change orders relating thereto, which may be amended by the Company as
necessary or appropriate, that collectively:  (a) provide for and detail the
manner of construction of improvements for the Facility; (b) call for
construction which will permit the Opening to occur; (c) call for construction
which will cause the Facility to be completed for a total cost consistent with
the Construction Disbursement Budget and the line items set forth therein,
taking into consideration the availability of Available Funds, including
Realized Savings; (d) are consistent with constructing the Facility to include
the Minimum Facilities; (e) have been signed by an architect who is licensed to
practice architecture in the State of Iowa; and (f) to the extent such Plans are
amended, such Plans are consistent with previous Plans and are reasonably
inferable therefrom, as the same may be amended or supplemented from time to
time.

 

“Pledge Agreement” means each of the Security Agreement and/or Control Account
Agreement among any of the Disbursement Agent, the Trustee and the Issuers
relating to the Trustee’s security interest in the Accounts and the Disbursed
Funds Account and the proceeds thereof.

 

“Property” means the real property located in Worth County, Iowa, on which the
Issuers will construct the Facility, as more particularly described in Exhibit I
hereto.

 

7

--------------------------------------------------------------------------------


 

“Property Documents” means each easement or material agreement affecting the
Property or the Company’s use thereof.

 

“Realized Savings” means the excess of the amount budgeted in the Construction
Disbursement Budget for a line item over the amount of funds expended or owed by
the Company to complete the tasks set forth in such line item and for the
materials and services used to complete such tasks, so long as the terms for
such tasks are final and unconditional (other than the satisfactory completion
of such tasks), including without limitation the execution of fixed price
purchase orders to acquire the materials that are the subject of such line item
(as applicable); provided, however, that Realized Savings for any line item
shall be deemed to be zero (i) if such savings are obtained in a manner that
materially detracts from the overall value, quality and amenities of the
Facility and (ii) unless and until the Issuers have delivered a fully executed
Construction Disbursement Budget Amendment Certificate (together with all
exhibits thereto) which includes such Realized Savings.

 

“Remaining Costs” means, at any given time, the amount of Construction Expenses
(including Retainage Amounts) set forth in the Construction Disbursement Budget
that remain unpaid at such time (including amounts that have not yet accrued at
such time).

 

“Reserved Construction Amount” means the amount (exclusive of any Retainage
Amounts) necessary as of the date of the Final CDA Disbursement to complete the
Facility in accordance with the Final Plans and containing the Minimum
Facilities, including punch list items.

 

“Retainage Amounts” means, at any given time, amounts which have accrued and are
owing under the terms of a Contract for work or services to the Company already
provided but which at such time (and in accordance with the terms of the
Contract) are being withheld from payment to the respective Contractor until
certain subsequent events (e.g., completion benchmarks or required release to a
Subcontractor) have been achieved under the Contract.

 

“Security Agreement” means that certain Security Agreement dated as of even date
herewith, made by the Issuers in favor of the Trustee, acting in the capacity of
collateral agent for the benefit of itself and the holders of the Notes.

 

“Security Documents” has the meaning given in the Indenture.

 

“Senior Credit Facility” has the meaning given in the Indenture.

 

“Soft Costs” means all costs and expenses (other than Hard Costs) set forth in
the Construction Disbursement Budget, including without limitation pre-opening
costs.

 

“Subcontracts” has the meaning given in the Construction Contract.

 

“Subcontractors” means the Persons performing the obligations under the
Subcontracts.

 

“Title Insurer” means Chicago Title Insurance Company.

 

8

--------------------------------------------------------------------------------


 

“Title Policy” means the lender’s policy or policies of title insurance to be
provided by the Title Insurer to the Trustee with respect to the Property,
together with all endorsements thereto, in the form attached hereto as
Exhibit H.

 

“Trustee’s Closing Certificate” is the Officer’s Certificate from the Trustee in
the form of Exhibit B-3 attached hereto.

 

1.2           Additional Defined Terms.  In addition, the terms listed below in
the left column below shall have the respective meanings assigned to such terms
in the Section of this Agreement listed opposite such terms in the right column
below.  All other capitalized terms not defined herein, but defined in the
Indenture, shall have the meanings ascribed to them in the Indenture.

 

Defined Terms

 

Section

 

 

 

Advance Disbursement Request

 

4.1

Agreement

 

Introduction

Company

 

Introduction

Construction Disbursement Account

 

A of Recitals

Construction Disbursement Request

 

4.1

Construction Proceeds

 

A of Recitals

Disbursement Agent

 

Introduction

Event of Default

 

9

Final CDA Disbursement

 

7.5.1

GMP

 

7.6

GMP Change Order

 

7.6

Indenture

 

A of Recitals

Initial Disbursements

 

7.1

Initial Disbursement Request

 

4.1

Interest Disbursement Request

 

4.1

Interest Reserve Account

 

A of Recitals

Interest Reserve Proceeds

 

A of Recitals

Issuers

 

Introduction

Maximum GMP

 

7.6

Notes

 

A of Recitals

Original Notes

 

A of Recitals

Proceeds

 

A of Recitals

Trustee

 

Introduction

 

1.3           Rules of Interpretation.  The following rules of interpretation
shall apply herein.

 

1.3.1        The singular includes the plural and the plural includes the
singular.

 

1.3.2        The word “or” is not exclusive.

 

1.3.3        A reference to a Person includes its permitted successors and
permitted assigns.

 

9

--------------------------------------------------------------------------------


 

1.3.4        Accounting terms have the meanings assigned to them by U.S. GAAP
(as defined in the Indenture), as applied by the accounting entity to which they
refer.

 

1.3.5        The words “include,” “includes” and “including” are not limiting.

 

1.3.6        A reference in a document to an Article, Section, Exhibit,
Schedule, Annex, Attachment or Appendix is to the Article, Section, Exhibit,
Schedule, Annex, Attachment or Appendix of such document unless otherwise
indicated.  Exhibits, Schedules, Annexes or Appendices to any document shall be
deemed incorporated by reference in such document.

 

1.3.7        References to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified and supplemented from
time to time and in effect at any given time.

 

1.3.8        The words “hereof,” “herein” and “hereunder” and words of similar
import when used in any document shall refer to such document as a whole and not
to any particular provision of such document.

 

1.3.9        References to “days” shall mean calendar days, unless the term
“Business Days” shall be used.

 

2.             Establishment of Accounts.

 

2.1           Appointment of Disbursement Agent.  The Trustee and the Issuers
hereby appoint U.S. Bank National Association as the Disbursement Agent, and
U.S. Bank National Association hereby accepts such appointment as the
Disbursement Agent, in each case upon the terms and conditions set forth in this
Agreement.  The Disbursement Agent agrees to act in good faith at all times.

 

2.2           Establishment of Accounts.  Concurrently with the execution and
delivery hereof, the Disbursement Agent shall establish the Accounts at the
Disbursement Agent and credit thereto, in accordance with the provisions of
Recital A hereof, the Proceeds.  All funds in the Accounts and the Disbursed
Funds Account shall be held in trust and not commingled with any deposit or
commercial bank account.  All funds accepted by the Disbursement Agent pursuant
to this Agreement shall be held in the appropriate Account or the Disbursed
Funds Account for the benefit of the Issuers subject to the terms and conditions
of this Agreement and the Pledge Agreement (including, without limitation, the
rights of the Trustee hereunder and thereunder).  The Disbursement Agent may,
upon the request of the Issuers, establish sub-accounts for accounting purposes
within the Accounts and the Disbursed Funds Account, it being understood and
agreed that the creation of such sub-accounts shall in no way affect the pledge
in favor of the Trustee in the Accounts and the Disbursed Funds Account
hereunder.

 

2.3           Pledge Agreement.  Pursuant to the Pledge Agreement, the Issuers
have granted to the Trustee, for the benefit of the holders of the Notes, a
first priority security interest in the Accounts and the Disbursed Funds Account
and all funds and assets from time to time deposited therein, and all products
and proceeds thereof.  The Disbursement Agent shall note in its records

 

10

--------------------------------------------------------------------------------


 

that all funds and other assets in the Accounts and the Disbursed Funds Account
have been pledged to the Trustee and that the Disbursement Agent is holding such
items as agent for the Trustee, as secured party.  The Disbursement Agent shall
maintain dominion and control over the Accounts and the Disbursed Funds Account
and the funds and assets therein solely for the benefit of the Trustee, as
secured party, and for no other parties or Persons; provided, however, that the
Issuers shall be able to obtain disbursements from the Accounts and the
Disbursed Funds Account in accordance with the terms hereof and upon such
disbursement to the Issuers, such pledge and security interest shall be
extinguished and released with respect to the amount so disbursed.  Accordingly,
it is the intention of the parties that all such funds and assets shall not be
within the bankruptcy “estate” (or corresponding term used in the bankruptcy or
insolvency laws governing the Disbursement Agent) of the Disbursement Agent. 
All such funds and all earnings accruing from time to time thereon shall be held
in the applicable Account or the Disbursed Funds Account until disbursed or
transferred in accordance with the terms hereof.

 

2.4           Investment of Funds in Accounts.  All funds from time to time
credited to and contained in each of the Construction Disbursement Account
(other than those to be disbursed pursuant to the Initial Disbursement Request,
which shall be so disbursed on the Issue Date) and the Interest Reserve Account
shall be invested only in Cash Equivalents from time to time by written
instructions by the Issuers delivered to the Disbursement Agent, pending
disbursement of such funds pursuant to this Agreement; provided, however, that
the Disbursement Agent shall have concluded that such investments conform with
the requirements of the Indenture and each Pledge Agreement and that appropriate
steps have been taken with respect to each such investment so as to assure the
continuing perfection of the Trustee’s first priority security interest in such
investment.  For purposes of determining the steps to be taken in order to
achieve and maintain such perfection, the Disbursement Agent shall have the
right to require the delivery of, and to rely upon, an opinion of counsel to the
Issuers or the Disbursement Agent (the reasonable expense of which shall be paid
by the Issuers) specifying (A) that the counsel is familiar with the legal
requirements applicable to the perfection of security interests in said
investments and (B) the steps required to perfect and maintain a first priority
security interest in favor of the Trustee in such investments.  If no such
investment instructions are received by the Disbursement Agent, after the
occurrence and during a continuance of a Default or Event of Default, such funds
shall be invested in Cash Equivalents selected by the Disbursement Agent in
conformity with the requirements of the Indenture and the Pledge Agreement.  The
Disbursement Agent shall not be liable for any investment, reinvestment or
similar losses, fees, taxes or charges or for the availability or liquidity of
funds in the Accounts as a result of any investments made or reduced to cash in
accordance with this Agreement, and the Disbursement Agent is hereby authorized
to direct the Securities Intermediary (as defined in the Pledge Agreement) in
writing (i) to purchase Cash Equivalents in accordance herewith and (ii) to
reduce to cash any Cash Equivalents (without regard to maturity) in any Account
in order to make any application or disbursement required hereunder.

 

2.5           Agency.  The Disbursement Agent shall act solely as the Trustee’s
agent in connection with its duties under this Agreement, notwithstanding any
other provision contained herein, without any authority to obligate the Trustee
outside of the scope of the authority set forth in this Agreement or to
compromise or pledge its security interest hereunder; provided, however, that
the Disbursement Agent is authorized to make disbursements from the Accounts on
behalf of the Trustee pursuant to the terms of this Agreement.  The Issuers
acknowledge and

 

11

--------------------------------------------------------------------------------


 

agree that in no event shall the Trustee or the holders of the Notes be liable
for, nor shall the obligations of the Issuers under the Indenture, the Notes or
the other Security Documents be affected or diminished as a consequence of, any
action or inaction of the Disbursement Agent with respect to the Accounts or the
Disbursed Funds Account or any funds or other assets credited thereto or
deposited herein.

 

2.6           Waiver of Set-off Rights.  The Disbursement Agent hereby
acknowledges the Trustee’s security interest as set forth in this Agreement and
the Pledge Agreement and waives any and all security interests, claims,
encumbrances, liens and rights of set off which it may have in the Accounts or
the Disbursed Funds Account or any funds or other assets credited thereto or
deposited therein (including any and all rights of offset, deduction and lien),
whether statutory or otherwise afforded by law, agreement or otherwise) and
further waives any right to set-off said funds, assets or investments now or in
the future against any indebtedness of the Issuers to the Disbursement Agent. 
The waivers set forth in this Section are of rights which may exist now or
hereafter in favor of the Disbursement Agent in its individual capacity, and not
of any such rights which may exist now or hereafter in favor of the Disbursement
Agent in its capacity as agent for the Trustee.  Nothing in this Section shall
be construed as waiving, limiting or diminishing any rights of the Trustee or
the Issuers against the Disbursement Agent or one another.  Nothing in this
Section shall constitute, or be deemed to constitute, a waiver or abridgement of
the security interests, claims, encumbrances, liens and rights of set off held
by the Trustee in the Accounts and the Disbursed Funds Account.

 

3.             Disbursements from Accounts.

 

3.1           Conditions to Disbursement.  The Disbursement Agent shall disburse
funds from the Accounts only upon satisfaction of the applicable conditions to
disbursement set forth herein.

 

3.2           Method of Disbursement.  Upon satisfaction (or a written waiver by
the Trustee) of the applicable conditions to disbursement set forth herein, the
Disbursement Agent shall disburse funds from the applicable Account as specified
in the applicable Disbursement Request.

 

3.3           Disbursement Agent’s Compensation.    So long as the Trustee also
serves as Disbursement Agent hereunder, the Disbursement Agent shall not, except
as otherwise provided in Section 13, be entitled to any fee for its services
hereunder.  If the Trustee is not also serving as Disbursement Agent hereunder,
the Disbursement Agent shall be entitled to such reasonable fee payable by the
Issuers as is set forth in the separate agency agreement with the Trustee.  The
Disbursement Agent hereunder (whether or not serving as the Trustee) shall be
entitled to reimbursement for its reasonable expenses (including, without
limitation, the reasonable fees and expenses of the Disbursement Agent’s counsel
after the occurrence and during the continuance of a Default or an Event of
Default) as compensation for services performed under this Agreement.  The
Disbursement Agent shall receive such payments without the requirement of
obtaining any further consent or action on the part of the Issuers with respect
to the payment; provided, however, that, without limiting the foregoing, the
Disbursement Agent shall provide written itemization of requested reimbursement
of such expenses within thirty (30) days of receiving a written request therefor
from the Issuers.  Disbursements for each calendar month shall be made on the
first day of the subsequent calendar month.  The provisions of this Section 3.3
shall survive the termination of this Agreement.

 

12

--------------------------------------------------------------------------------


 

3.4           Transfer of Funds to the Trustee.  Upon the receipt of written
notice executed by the Trustee, which states that (a) an Event of Default
hereunder has occurred and is continuing and (b) the Trustee is entitled to the
funds in the Accounts and the Disbursed Funds Account (a copy of which notice
shall be sent by the Trustee to the Issuers concurrently therewith), the
Disbursement Agent shall, without need for further authorization or notice to
the Issuers, deliver to the Trustee all funds in the Accounts and the Disbursed
Funds Account.

 

4.             Agreements of the Issuers, the Disbursement Agent and the
Trustee.  The Issuers, the Disbursement Agent and the Trustee severally agree as
follows:

 

4.1           Disbursement Requests and Disbursements.

 

(a)           The Issuers shall concurrently with the execution and delivery of
this Agreement have the right to submit to the Disbursement Agent, with a copy
to the Trustee, the Initial Disbursement Certificate, requesting the
disbursement of funds from the Construction Disbursement Account (the “Initial
Disbursement Request”).

 

(b)           The Issuers or, as set forth in Section 5.1, the Trustee (with a
copy provided to the Issuers), shall have the right to submit to the
Disbursement Agent, with a copy to the Trustee, the Interest Disbursement
Certificate, requesting the disbursement of funds from the Interest Reserve
Account to pay the interest due on the Notes (an “Interest Disbursement
Request”) on the applicable Interest Payment Date.

 

(c)           In accordance with Section 7.2 or Section 7.3, the Issuers shall
have the right from time to time during the course of this Agreement, to submit
to the Disbursement Agent, with a copy to the Trustee, a Construction
Disbursement Certificate (a “Construction Disbursement Request”) or an Advance
Disbursement Certificate (an “Advance Disbursement Request”).

 

(d)           The Disbursement Agent shall review each Disbursement Request
submitted pursuant to Sections 4.1(a) through (c) above to determine that they
meet the requirements of Sections 7.1 and 7.2 of this Agreement and conform to
the forms of Exhibits A, C, D-1 and D-2 respectively, but the Disbursement Agent
shall have no obligation to review any attachments, exhibits and certificates
required thereby (as the case may be) or to inquire whether any condition
certified to has been satisfied.  If the Disbursement Agent has determined that
the requirements of Sections 7.1 and 7.2 of this Agreement have been met and
that such Disbursement Request conforms to the forms of Exhibits A, C, D-1 and
D-2, as applicable, then the Disbursement requested shall be made by the
Disbursement Agent.  Except as to the Initial Disbursement, which shall be made
on the Issue Date, the Disbursement Agent shall notify the Issuers and the
Trustee as soon as reasonably possible (and in any event within two (2) Business
Days after the Disbursement Agent receives the required documents) if any
Disbursement Request, or any portion thereof, is disapproved and the reason(s)
therefor.

 

(e)           Provided that a Disbursement Request submitted in accordance with
Sections 4.1(a) or (c) above is not disapproved by the Disbursement Agent in
accordance with this Agreement, then, within two (2) Business Days following
submission of such Disbursement Request, the Disbursement Agent shall disburse
to the Disbursed Funds Account the funds

 

13

--------------------------------------------------------------------------------


 

requested in such Disbursement Request (other than those to be disbursed
pursuant to the Initial Disbursement Request, which shall be disbursed on the
Issue Date).  The Issuers shall withdraw funds from and write checks on the
Disbursed Funds Account solely for the purpose of paying Construction Expenses
identified on such Disbursement Request.

 

(f)            Provided that an Interest Disbursement Request submitted in
accordance with Section 4.1(b) above is not disapproved by the Disbursement
Agent in accordance with this Agreement, then, within two (2) Business Days
following submission of such Interest Disbursement Request, the Disbursement
Agent shall disburse to the Trustee the funds requested in such Interest
Disbursement Request.

 

(g)           The Trustee may waive any condition to a disbursement requested in
a Disbursement Request.

 

4.2           Insufficient Available Funds.  The Issuers shall promptly, and in
no event later than two (2) Business Days following knowledge thereof, notify
the Trustee and the Disbursement Agent in writing if at any time the Issuers
reasonably believe that there are insufficient Available Funds (a) to permit the
Opening or (b) to complete construction of the Facility in accordance with the
Final Plans and/or the Construction Disbursement Budget (as in effect at such
time).  Such notice shall specify in reasonable detail (i) the amount of such
deficiency and (ii) the steps which the Issuers intend to take to cure such
deficiency and the anticipated timing thereof.

 

5.             Interest Reserve.

 

5.1           Interest Disbursements.  Ten (10) days prior to each of the first
two (2) Interest Payment Dates, the Issuers shall deliver to the Disbursement
Agent an Interest Disbursement Request, setting forth the amount required to be
paid and the Interest Payment Date upon which such payment is due and payable. 
Subject to Section 4.1(d), on each such Interest Payment Date, the Disbursement
Agent shall liquidate Cash Equivalents (to the extent required) held in the
Interest Reserve Account and disburse to the Trustee the amounts described in
the Interest Disbursement Request as due and payable on that date; provided,
however, that the Trustee may direct in writing the Disbursement Agent to
liquidate Cash Equivalents (to the extent required) and disburse to the Trustee
the amounts necessary to pay the amounts required to be paid on the Notes in the
event that the Issuers fail to timely deliver the Interest Disbursement Request,
in which case the obligations of the Issuers under this Section 5.1 shall be
deemed performed.  In the event there are insufficient funds in the Interest
Reserve Account to pay the amount set forth in an Interest Disbursement Request
or direction so given by the Trustee, the Issuers shall, not less than three
(3) Business Days prior to the applicable Interest Payment Date, deposit
immediately available funds into the Interest Reserve Account in an amount equal
to such deficiency.  The Issuers acknowledge that the Issuers’ failure to
provide notice or deposit funds referenced in this Section shall not in any way
exonerate or diminish the Issuers’ obligation to make all payments under the
Notes as and when due.

 

5.2           Interest Reserve Account Amounts.  Upon payment in full of each of
the first two (2) interest payments due on the Notes, the Disbursement Agent
shall transfer any funds and/or Cash Equivalents in the Interest Reserve Account
to the Construction Disbursement Account and

 

14

--------------------------------------------------------------------------------


 

such funds and/or Cash Equivalents shall be deemed Additional Revenue; provided,
however, that if the Final CDA Disbursement has been made pursuant to
Section 7.5 prior to the second Interest Payment Date, any funds remaining in
the Interest Reserve Account shall be disbursed to the Disbursed Funds Account.

 

6.             Certain Covenants.

 

6.1           Notice of Opening.  Promptly after (but in any event within seven
days after) the date of Opening, the Issuers shall deliver an Officer’s
Certificate to the Disbursement Agent and the Trustee to the effect that the
Opening has occurred.

 

6.2           Issuers’ Officer’s Certificates.

 

6.2.1        For Closing Certificate.  The Issuers shall attach to the Issuers’
Closing Certificate delivered to the Disbursement Agent and the Trustee an
Issuers’ Officer’s Certificate for Issuers’ Closing Certificate in the form of
Attachment A to Exhibit B-1 attached hereto (including all required exhibits and
attachments thereto) (the “Issuers’ Closing Officer’s Certificate”), executed
and completed as to the information required therein.

 

6.2.2        For Construction Disbursement Certificate.  The Issuers shall
attach to each Construction Disbursement Certificate delivered to the
Disbursement Agent and the Trustee an Issuers’ Officer’s Certificate for
Construction Disbursement Certificate in the form of Attachment A to Exhibit D-1
(including all required exhibits and attachments thereto) (the “Construction
Disbursement Officer’s Certificate”), executed and completed as to the
information required therein.

 

6.2.3        For Advance Disbursement Certificate.  The Issuers shall attach to
each Advance Disbursement Certificate delivered to the Disbursement Agent and
the Trustee an Issuers’ Officer’s Certificate for Advance Disbursement
Certificate in the form of Attachment A to Exhibit D-2 (including all required
exhibits and attachments thereto) (the “Advance Disbursement Officer’s
Certificate”), executed and completed as to the information required therein.

 

6.2.4        For First Disbursement Request.  The Issuers shall attach to the
First Disbursement Request (whether made pursuant to an Initial Disbursements
Certificate, Advance Disbursement Certificate or Construction Disbursement
Certificate) delivered to the Disbursement Agent and the Trustee a First
Disbursement Officer’s Certificate in the form of Exhibit D-3 (including all
required exhibits and attachments thereto) (the “First Disbursement Officer’s
Certificate”), executed and completed as to the information required therein.

 

6.2.5        No Review Obligation.  Neither the Trustee nor the Disbursement
Agent shall have any obligation to review any Officer’s Certificates or other
documents attached to the Issuer’s Closing Certificate, the Construction
Disbursement Certificate or the Advance Disbursement Certificate or to
investigate any facts or matters contained in such Officer’s Certificates.  The
Trustee and the Disbursement Agent shall incur no liability if such Officer’s
Certificates or other documents attached to the Issuer’s Closing Certificate,
the Construction Disbursement Certificate or the Advance Disbursement
Certificate do not conform to the forms

 

15

--------------------------------------------------------------------------------


 

attached to this Agreement regardless of whether such Officer’s Certificates and
other attached documents are or are not reviewed by the Trustee and/or the
Disbursement Agent.

 

6.3           Officer’s Certificate as Representation and Warranty.  Each
Officer’s Certificate signed on behalf of the Issuers and delivered to the
Disbursement Agent and/or the Trustee pursuant to, or in connection with, this
Agreement, shall be deemed to be a representation and warranty by the Issuers to
the Disbursement Agent and/or the Trustee, as the case may be, as to the matters
covered by such certificates.

 

7.             Construction Disbursement Account.

 

7.1           Conditions to Initial Disbursements.  Upon satisfaction of the
conditions described below in this Section 7.1, on the Issue Date the
Disbursement Agent shall make the disbursements described in the Initial
Disbursements Certificate (the “Initial Disbursements”).  The conditions to the
Initial Disbursements shall consist of the following:

 

(a)           The Disbursement Agent shall have received the Proceeds;

 

(b)           The Disbursement Agent shall have received the following executed
documents:  (i) the Initial Disbursements Certificate, (ii) the Issuers’ Closing
Certificate, (iii) the Disbursement Agent’s Closing Certificate (which the
Disbursement Agent covenants and agrees to deliver to the Trustee and the
Issuers) and (iv) the Trustee’s Closing Certificate; and

 

(c)           The Disbursement Agent shall have received confirmation from the
Trustee that it has received the Initial Disbursement Certificate, the Issuers’
Closing Certificate and the Disbursement Agent’s Closing Certificate.

 

7.2           Conditions to Subsequent Disbursements.  Upon satisfaction (or a
written waiver by the Trustee) of the conditions described below in this
Section 7.2, the Disbursement Agent shall make the disbursements described in
the corresponding Construction Disbursement Request or Advance Disbursement
Request (provided that the conditions set forth in Section 7.1 shall have
previously been satisfied) from the Construction Disbursement Account to the
Disbursed Funds Account:

 

(a)           The Disbursement Agent shall have received a Construction
Disbursement Request or Advance Disbursement Request pertaining to the amounts
requested for disbursement; and

 

(b)           The Trustee shall not have provided the Disbursement Agent notice
that a Default or Event of Default has occurred and remains continuing.

 

7.3           Advance Disbursements.  Upon the satisfaction of the conditions
described below in this Section 7.3, the Issuers shall have the right to deliver
to the Disbursement Agent an Advance Disbursement Request, which Advance
Disbursement Request shall not be required to include or attach the supporting
documentation required for all other Disbursement Requests; provided, however,
that (i) within thirty (30) days after any Advance Disbursement is made (or, if
earlier, promptly following the occurrence of a Default or an Event of Default),
the Issuers shall, with respect to such Advance Disbursement, provide the same
supporting documentation

 

16

--------------------------------------------------------------------------------


 

as is required under this Agreement with respect to other Construction
Disbursement Requests (which documentation may be included in a subsequent
Construction Disbursement Request) and (ii) in no event shall the outstanding
balance of undocumented Advance Disbursements from the Construction Disbursement
Account at any one time exceed $1,500,000.

 

7.4           Disbursements after an Event of Default.  In the event that the
Trustee has provided the Disbursement Agent notice that a Default or Event of
Default exists and is continuing (unless the same has been waived by the Trustee
in writing), the Disbursement Agent shall not approve any disbursement of funds
for the Facility from the Construction Disbursement Account.  Notwithstanding
the foregoing, the Trustee may direct that any of the following payments be
made, and provided, further, that nothing in this Section 7.4 shall limit the
Trustee’s right to the disbursement of funds in the Construction Disbursement
Account pursuant to Section 3.4:

 

(i)            if all other conditions in Section 7.2 (including those stated in
Section 7.1) are met, funds from the Construction Disbursement Account, for work
completed or materials purchased on or prior to the date that such Default or
Event of Default first occurred;

 

(ii)           payments not to exceed One Million Five Hundred Thousand Dollars
($1,500,000) in the aggregate to prevent the condition of the Facility from
deteriorating or to preserve any work completed on the Facility, certified to
the Disbursement Agent and the Trustee in writing by the Issuers to be
reasonably necessary or advisable; provided, however, that the foregoing
limitation may be increased or decreased by the Trustee by written notice to the
Disbursement Agent and the Issuers; and

 

(iii)          if such condition continues for a period of three (3) consecutive
months or more, at the written request of the Issuers, Retainage Amounts for
work completed; provided that the Issuers and the Manager each certify to the
Disbursement Agent and the Trustee in writing the amount required to be paid for
such Retainage Amounts and that the conditions for paying such amounts (other
than that the Opening has occurred) are met.

 

7.5           Final Disbursement of Funds Following Opening.

 

7.5.1        If any funds remain in the Construction Disbursement Account and
(a) Issuers have provided notice in accordance with Section 6.1 herein that the
Opening has occurred, (b) there is no ongoing construction in connection with
the Facility, other than maintenance and repairs in the ordinary course of
business and all punch list items, in an aggregate amount (excluding Retainage
Amounts) not to exceed $250,000, and (c) there exists no continuing Default or
Event of Default, then the Issuers shall have the right to request that the
Disbursement Agent disburse to the Issuers all remaining funds in the
Construction Disbursement Account.  Upon receipt by the Disbursement Agent of a
Construction Disbursement Request with the paragraph labeled “[For the Final CDA
Disbursement Only]” included, the Disbursement Agent shall disburse all
remaining funds in the Construction Disbursement Account as directed by the
Issuers (the “Final CDA Disbursement”).  All funds

 

17

--------------------------------------------------------------------------------


 

disbursed to the Issuers pursuant to this Section shall be used by the Issuers
as required pursuant to the Indenture and this Agreement, including without
limitation Section 7.5.2.

 

7.5.2        To the extent that any work performed, services rendered or
materials provided in connection with the Facility as contemplated under the
Construction Disbursement Budget then in effect remain unpaid on or after the
date of the Final CDA Disbursement, the Issuers shall apply all funds disbursed
to the Issuers pursuant to Section 7.5.1 to pay all amounts due and owing under
any Contracts in accordance therewith prior to utilizing any other funds
otherwise available to the Issuers for such purposes.

 

7.6           First Disbursement Request.

 

7.6.1        Guaranteed Maximum Price Contract.  The Issuers shall use their
reasonable best efforts to enter into with the General Contractor, as promptly
as practicable after the date hereof, a change order under the Construction
Contract which adds to the Construction Contract a guaranteed maximum price (the
“GMP” and, such change order, the “GMP Change Order”) of no greater than $22.0
million (the “Maximum GMP”).

 

7.6.2        First Disbursement Request.  The Issuers shall not have the right
to deliver to the Disbursement Agent a First Disbursement Request unless the
following conditions precedent have been satisfied:  (i) the GMP Change Order
has been entered into among the Issuers and the General Contractor, (ii) in the
event that the GMP Change Order establishes a GMP in excess of the Maximum GMP,
the Issuers shall have deposited (or, concurrently with submitting the First
Disbursement Request, deposit) into the Construction Disbursement Account an
amount equal to the excess of the GMP established by the GMP Change Order over
the Maximum GMP, and (iii) the Issuers shall have complied with Section 6.2.4
hereof with respect to the First Disbursement Request.

 

8.             Amendments to Construction Disbursement Budget; Amendments to
Contracts; Amendments to Facility Cost Schedule and Cost Overruns.

 

8.1           Construction Disbursement Budget Amendment Process.  The
Construction Disbursement Budget may be amended by the Issuers from time to time
in the manner set forth herein without review or approval from the Trustee or
the Disbursement Agent.  Subject to Section 8.2, the Issuers shall have the
right from time to time to amend the Construction Disbursement Budget to change
the amounts allocated for specific line item components of the work required to
complete the Facility, including Soft Costs; provided that, in any such
amendment, the Company may neither modify the description of any line item nor
modify the amount set forth for any such line item incurred on or prior to the
Issue Date.  A line item in the Construction Disbursement Budget may be
increased only if the funds for such increase are made available in the
Construction Disbursement Budget from (a) previously unallocated Available Funds
or an increase in Additional Revenue, in each case to the extent not previously
expended or dedicated to the payment of items contained in the Construction
Disbursement Budget; (b) an increase in Realized Savings from another line item
and a corresponding reduction in the construction line items related to such
Realized Savings; (c) the reduction of the “contingency” line item, if any, in
the Construction Disbursement Budget or (d) the reduction of allocated reserves
in the Construction Disbursement Budget pursuant to the terms and condition

 

18

--------------------------------------------------------------------------------


 

of this Agreement.  Any such amendment shall be in writing and shall identify
with particularity the line items to be changed and the amount of such change
and (x) in the event of an increase in a construction line item, the Realized
Savings, Additional Revenue, line item for “contingency” (if any) in the
Construction Disbursement Budget and/or previously allocated reserves which are
permitted to be reduced (but not any Retainage Amounts), which are proposed to
be utilized to pay for the increase; and (y) in the case of a decrease in a
construction line item, the Realized Savings in the amount of such reduction. 
Construction line items may be reduced only upon obtaining, and in the amount
of, Realized Savings.  The “contingency” line item, if any, in the Construction
Disbursement Budget may be reduced by allocation to other line items.  Any
amounts of Realized Savings, Additional Revenue, contingency amounts or
previously allocated reserves so identified for use in connection with a
particular line item thenceforth shall be deemed dedicated to the particular
line item, unless and until the Construction Disbursement Budget is amended to
reduce the amounts budgeted for the line item.  The Issuers shall submit the
Construction Disbursement Budget Amendment Certificate to the Trustee in the
form of Exhibit E attached hereto; provided, however, that the Issuers shall not
be required to submit a Construction Disbursement Budget Amendment Certificate
if the amendment, together with all previous amendments for which a Construction
Disbursement Amendment Certificate was not submitted to the Trustee, does not
increase the total Construction Disbursement Budget by more than $500,000 in the
aggregate.  Neither the Trustee nor the Disbursement Agent shall have any
obligation to (i) review the Construction Disbursement Budget Amendment
Certificate or any documents attached thereto, (ii) investigate into any facts
or matters contained in such Certificate or documents attached thereto, or
(iii) make any determination as to whether the obligation to submit a
Construction Disbursement Budget Amendment Certificate is triggered.  The
Trustee and Disbursement Agent shall not be responsible for determining whether
the Issuers have complied with this Section 8.1 or whether the Construction
Disbursement Budget Certificate or any documents attached thereto comply with
this Section 8.1 or this Agreement generally.  Moreover, the Trustee and
Disbursement Agent shall not incur any liability for either reviewing or failing
to review such Certificate or documents attached thereto.  Upon receipt by the
Trustee of the Construction Disbursement Budget Amendment Certificate in the
form of Exhibit E attached hereto, fully executed and completed as to the
information required therein, such amendment shall become effective hereunder
and the Construction Disbursement Budget shall thereafter be as so amended;
provided, however, that if, pursuant to the proviso in the immediately preceding
sentence, the Issuers were not required to submit a Construction Disbursement
Budget Amendment Certificate to the Trustee with respect to such amendment, then
such amendment shall become effective hereunder at the time it is entered into
and the Construction Disbursement Budget shall thereafter be as so amended.  No
amendment to the Construction Disbursement Budget shall be effective except in
accordance with the preceding sentence.  Notwithstanding the foregoing, the
Issuers shall not be required to comply with this Section 8.1 in connection with
entering into the GMP Change Order.

 

8.2           Contract Amendment Process.  The Company shall have the right from
time to time to amend any of the Construction Documents to which it is a party
to change the scope of the work for any portion of the Facility and/or the
Company’s payment obligations thereunder without review or approval from the
Trustee or Disbursement Agent.  Any such amendment that (i) when taken together
with all other amendments to such Construction Documents results in a cost
increase in excess of Twenty-Five Thousand Dollars ($25,000) in a Material
Construction Document (or, with respect to the Construction Contract only, in
excess of Seventy-Five

 

19

--------------------------------------------------------------------------------


 

Thousand Dollars ($75,000)), (ii) when taken together with all other amendments
to such Contract results in a material reduction of the scope or quality of the
work constituting the design or construction of the Facility, or (iii) results
in the likely addition of more than one week of construction (or such
amendments, in the aggregate, result in the likely addition of more than four
weeks of construction), shall be in writing and shall identify with
particularity all changes being made.  The Company shall (a) deliver to the
Trustee (x) an executed copy of the Contract amendment (the effectiveness of
which will be subject only to satisfaction of the conditions in this
Section 8.2), and (y) a Contract Amendment Certificate in the form attached
hereto as Exhibit F-1, fully completed and executed, as applicable, and (b) if
entering into such Contract Amendment will result in an amendment to the
Construction Disbursement Budget, comply with the requirements of Section 8.1. 
Neither the Trustee nor the Disbursement Agent shall have any obligation to
(1) review any Contract submitted, (2) review the Contract Amendment Certificate
or any documents attached thereto, (3) investigate into any facts or matters
contained in such Certificate or documents attached thereto, (4) make any
determination as to whether the obligation to submit a Contract Amendment
Certificate is triggered or (5) determine whether an amendment to the
Construction Disbursement Budget is needed as a result of such Contract
amendment.  The Trustee and Disbursement Agent shall not be responsible for
determining whether the Issuers have complied with this Section 8.2 or whether
the Contract Amendment Certificate or any documents attached thereto comply with
this Section 8.2 or this Agreement generally.  Moreover, the Trustee and
Disbursement Agent shall not incur any liability for either reviewing or failing
to review such Certificate or documents attached thereto.  The Contract
Amendment shall be deemed approved upon receipt by the Trustee of the Contract
Amendment Certificate.  Notwithstanding the foregoing, the Issuers shall not be
required to comply with this Section 8.2 in connection with entering into the
GMP Change Order.

 

8.3           Contracts Entered into after the Issue Date.  The Company may from
time to time enter into Contracts constituting Construction Documents consistent
with the Final Plans and the Construction Disbursement Budget, as each is in
effect from time to time without review or approval of the Trustee or
Disbursement Agent.  Each such Contract shall be in writing and, if a Material
Construction Document, shall become effective when and only when:  (i) the
Company and the Contractor have executed and delivered the Contract (with the
effectiveness thereof subject only to satisfaction of the conditions in clauses
(ii), (iii) and (iv) below); (ii) the Company has submitted to the Trustee: 
(a) such Material Construction Document together with an Additional Contract
Certificate, and all exhibits, attachments and certificates required thereby,
each duly completed and executed, as applicable, and (b) copies of such
performance and payment bonds as the Contractor may be required to provide to
the Company pursuant to such Material Construction Document (which performance
and payment bonds shall name the Trustee and the Issuers as additional
co-obligees) and a consent substantially in the form attached hereto as
Exhibit G signed by the Contractor; (iii) if entering into such Contract will
result in an amendment to the Construction Disbursement Budget, the Issuers have
complied with the requirements of Section 8.1; and (iv) if entering into such
Contract will cause the Available Funds to be less than the Remaining Costs, the
Issuers shall have complied with the requirements of Section 8.4.  Neither the
Trustee nor the Disbursement Agent shall have any obligation to (v) review any
Contract or other document submitted in connection with such Contract, (w)
review performance and payment bonds submitted to them or any documents attached
thereto, (x) investigate into any facts or matters contained in such Contracts,
performance and payment bonds or documents attached thereto, (y) determine
whether a Contract is a Material

 

20

--------------------------------------------------------------------------------


 

Construction Document or (z) determine whether an amendment to the Construction
Disbursement Budget is required or if the Available Funds will be less than the
Remaining Costs.  The Trustee and Disbursement Agent shall not be responsible
for determining whether the Issuers have complied with this Section 8.3 or
whether the performance and payment bonds or any documents attached thereto
comply with this Section 8.3 or this Agreement generally.  Moreover, the Trustee
and Disbursement Agent shall not incur any liability for either reviewing or
failing to review such Contracts, performance and payment bonds or documents
attached thereto.  Notwithstanding the foregoing, the Issuers shall not be
required to comply with this Section 8.3 in connection with entering into the
GMP Change Order.

 

8.4           Facility Cost Schedule and Cost Overruns.

 

(a)           The Issuers covenant to promptly (and in any event within ten
(10) days of notice or knowledge thereof) cure any anticipated cost overrun for
any line item on the Construction Disbursement Budget (after giving effect to
any applicable reserves which have been allocated to such line item by a
Construction Disbursement Budget Amendment) by (i) providing sufficient funds to
cover in full such cost overrun from previously unallocated Available Funds or
other Additional Revenue as permitted in this Agreement (but in each case only
to the extent that the same have not previously been expended or dedicated
(including Retainage Amounts) to the payment of line items contained in the
Construction Disbursement Budget) and/or (ii) with respect to a cost overrun as
to a particular line item, effecting a Construction Disbursement Budget
Amendment to dedicate such funds to the line items in question.  Neither the
Trustee nor the Disbursement Agent shall have any obligation to determine
whether an anticipated cost overrun exists or whether the Issuers have complied
with this Section 8.4 in addressing any cost overruns.  The Trustee and
Disbursement Agent shall not incur any liability for either reviewing or failing
to review any cost overrun materials.

 

(b)           Each Facility Cost Schedule shall set forth (i) the actual
investment income (loss), less any losses or costs associated therewith, earned
on the Construction Disbursement Account through the date of such Facility Cost
Schedule, and (ii) the additional amount of investment income which the Issuers
reasonably anticipate will be earned in the Construction Disbursement Account
from such date through the Opening.  If at any time the Issuers submit a
Facility Cost Schedule pursuant to this Section and the Issuers can no longer
reasonably anticipate that the Additional Revenue earned (and anticipated to be
earned as determined above) from investments of funds in the Construction
Disbursement Account will equal the amount of such Additional Revenue set forth
in the Construction Disbursement Budget then in effect, then:

 

(i)            if the total amount of such Additional Revenue at such date
earned or anticipated to be earned is less than the total amount of such
Additional Revenue anticipated as of the date of the most recent disbursement
from the Construction Disbursement Account, then the Available Funds shall be
deemed reduced by the amount of such deficiency and the Company (as a condition
to the next Construction Disbursement Request) shall provide or allocate
additional Available Funds and/or otherwise amend the Construction Disbursement
Budget, if necessary, so that the Remaining Costs do not exceed the total
Available Funds; or

 

21

--------------------------------------------------------------------------------


 

(ii)           if the total amount of such Additional Revenue at such date
earned or anticipated to be earned is greater than the total amount of such
Additional Revenue anticipated as of the date of the most recent disbursement
from the Construction Disbursement Account, then the Available Funds shall be
deemed increased by the amount of such excess.

 

Neither the Trustee nor the Disbursement Agent shall have any obligation to
review any Facility Cost Schedules or to determine whether the Issuers have
complied with this Section 8.4.  The Trustee and Disbursement Agent shall not
incur any liability for either reviewing or failing to review any Facility Cost
Schedules.

 

9.             Events of Default.  The occurrence of any of the following
specified events shall be an “Event of Default” hereunder:

 

9.1           Indenture.  A Default or an Event of Default under the Security
Documents (as such terms are defined therein) has occurred and is continuing, in
either case beyond the expiration of applicable notice, grace and cure periods.

 

9.2           Exception to Prior Disbursement.  The existence of an exception to
a prior disbursement relating to the Facility in excess of $50,000 which is not
remedied within thirty (30) days after notice.

 

9.3           Insufficient Funds.  Any time that the amount of Available Funds
is less than the Remaining Costs and such deficiency continues for a period of
thirty (30) days after notice of such deficiency without being cured.

 

9.4           Performance of Certain Obligations.  The failure of the Issuers to
perform, observe or comply in all material respects with any of their covenants
under this Agreement and such failure continues for a period of five (5) days
after notice thereof without being cured.

 

9.5           Failure to Deliver Collateral Agreements. The Issuers shall fail
to deliver any material documents in accordance with the Pledge Agreement and
such failure continues for a period of five (5) days after notice without being
cured.

 

9.6           Abandonment of Facility.

 

(a)           Except as and to the extent permitted under the Indenture, the
Company shall cease to own the Property or any portion thereof or the buildings,
fixtures and other improvements to be situated on the Property; or

 

(b)           Except as and to the extent permitted under the Indenture, the
Issuers shall abandon the Facility or otherwise cease to pursue the operation of
the Property or shall sell or otherwise dispose of any interest in Property.

 

9.7           Termination or Invalidity of Construction Documents.  Any of the
Material Construction Documents shall have terminated, become invalid or
illegal, or otherwise ceased to be in full force and effect (except in
accordance with its terms upon completion of the respective work or delivery of
the respective materials); provided that with respect to any Material

 

22

--------------------------------------------------------------------------------


 

Construction Document other than the Construction Contract and the Architect
Agreement, no Event of Default shall be deemed to have occurred as a result of
such termination so long as (a) the Company provides written notice to the
Disbursement Agent (immediately upon, but in no event more than two (2) Business
Days after, the Company’s becoming aware of such Construction Document’s ceasing
to be in full force or effect) that the Company intends to replace the
Contractor under such Construction Document (or that replacement is not
necessary), and (b) in each case if, in the reasonable judgment of the Company,
a replacement is necessary, the Company (i) obtains a replacement Contractor for
the affected Contractor and (ii) enters into a replacement Construction Document
in accordance with Section 8.3, on terms no less beneficial to the Company than
then current market terms, within sixty (60) days of such termination.

 

10.           Disbursed Funds Account.

 

10.1         Rights of the Issuers to Disbursed Funds Account.  All amounts
disbursed from the Construction Disbursement Account shall be paid directly to
the Disbursed Funds Account.  The Disbursed Funds Account shall be maintained in
the name of the Issuers and all funds deposited or held in such account shall
belong to the Issuers, against which the Issuers may draw for expenditures
permitted by this Agreement from time to time.  All funds deposited and held in
the Disbursed Funds Account shall, pending disbursement in accordance with this
Agreement, be invested in cash or Cash Equivalents as directed by the Issuers,
except as otherwise provided herein or in the Pledge Agreement.  Pursuant to the
Pledge Agreement, the Issuers have granted to the Trustee (for the benefit of
itself and the holders of the Notes) a first priority security interest in its
Disbursed Funds Account.  Funds in the Disbursed Funds Account shall be
disbursed solely in accordance with the terms and conditions of, and solely for
the purposes permitted under, this Agreement and the Indenture.  Further, the
Issuers shall note in its records that all funds and other assets in the
Disbursed Funds Account have been pledged to the Trustee.

 

10.2         Right to Substitute Disbursed Funds Account.  The Issuers from time
to time shall have the right to designate a substitute account to serve as the
Disbursed Funds Account; provided that no such substitute account shall become
the “Disbursed Funds Account” until (a) the depository financial institution at
which the substitute account is located shall have acknowledged in a manner
satisfactory to the Trustee that such institution has waived its right of set
off in such account or any liens thereto, statutory or otherwise, and will have
entered into an agreement substantially similar to a Pledge Agreement, and
(b) the Trustee and the Disbursement Agent shall have received written notice of
the location and account number of such new substitute account.

 

11.           Indemnity.

 

11.1         Limitation of Liability.  The Disbursement Agent’s responsibility
and liability under this Agreement shall be limited as follows:  (a) the
Disbursement Agent does not represent, warrant or guaranty to the Trustee or the
holders of the Notes the performance by the Issuers, the Manager, the General
Contractor, the Architect or any Contractor, Subcontractor or provider of
materials or services in connection with construction of the Facility; (b) the
Disbursement Agent shall have no responsibility to the Issuers, the Trustee or
the holders of the Notes as a consequence of performance by the Disbursement
Agent hereunder, except with

 

23

--------------------------------------------------------------------------------


 

respect to breaches of its obligations under this Agreement or for gross
negligence or willful misconduct of the Disbursement Agent; (c) the Issuers
shall remain solely responsible for all aspects of their business and conduct in
connection with the Property and the Facility, the accuracy of all applications
for payment, and the proper application of all disbursements; (d) the
Disbursement Agent is not obligated to supervise, inspect or inform the Issuers,
the Trustee or any third party of any aspect of the construction of the Facility
or any other matter referred to above; and (e) the Disbursement Agent owes no
duty of care to the Issuers, to protect against, or to inform the Issuers of,
any negligent, faulty, inadequate or defective design or construction of the
Facility or otherwise.  The Disbursement Agent shall have no duties or
obligations hereunder, except as expressly set forth herein, shall be
responsible only for the performance of such duties and obligations, shall not
be required to take any action otherwise than in accordance with the terms
hereof and shall not be in any manner liable or responsible for any loss or
damage arising by reason of any act or omission to act by it hereunder or in
connection with any of the transactions contemplated hereby, including, but not
limited to, any loss that may occur by reason of forgery, false representations,
the exercise of its discretion, or any other reason, except for its gross
negligence or willful misconduct.

 

11.2         Reliance on Certificates.  The Disbursement Agent may conclusively
rely upon any Disbursement Request or Officer’s Certificate furnished to the
Disbursement Agent conforming to the form required under this Agreement.  The
Disbursement Agent may rely upon any document believed by it to be genuine and
to have been signed or presented by the proper person.  The Disbursement Agent
need not investigate any fact or matter stated in a Disbursement Request or
Officer’s Certificate and shall incur no liability in failing to make any such
investigation.

 

12.           Indemnity.  The Issuers each indemnify, protect, hold harmless and
agree to defend the Disbursement Agent and each of its officers, directors,
agents and employees, from and against any and all claims, actions, obligations,
liabilities and expenses, including defense costs, investigative fees and costs,
legal fees, and claims for damages, arising from the performance by the
Disbursement Agent under this Agreement, arising from the Disbursement Agent’s
reliance on any Disbursement Request, Trustee Closing Certificate or Officer’s
Certificate delivered by the Issuers under this Agreement or arising from any
material error, inaccuracy, misstatement or omission of fact therein, except to
the extent that such liability, expense or claim is attributable to the gross
negligence or willful misconduct of the Disbursement Agent and, except to the
extent that such liability, expense or claim is imposed upon the Disbursement
Agent as set forth in Section 11.1.  The provisions of this Section 12 shall
survive the termination of this Agreement.

 

13.           Termination.  This Agreement shall terminate automatically thirty
(30) days following such time as all amounts in the Accounts and the Disbursed
Funds Account have been distributed pursuant to and in accordance with the terms
hereof and the Opening has occurred; provided, however, that the obligations of
the Issuers under Section 12 of this Agreement shall survive termination of this
Agreement.

 

24

--------------------------------------------------------------------------------


 

14.           Substitution or Resignation

 

14.1         Disbursement Agent.  The Disbursement Agent may be removed by the
Issuers.  The removal of the Disbursement Agent and appointment of a successor
Disbursement Agent shall become effective only upon the successor Disbursement
Agent’s acceptance of appointment as provided in this Section 14.1.

 

14.1.1      The Disbursement Agent may resign in writing at any time and be
discharged from all duties hereunder upon 30 days’ written notice to all parties
hereto.  The Trustee (if a different Person than the Disbursement Agent) or the
holders of a majority in principal amount of the then outstanding Notes may
remove the Disbursement Agent upon 30 days written notice by so notifying the
Disbursement Agent, the Trustee and the Issuers.

 

14.1.2      If the Disbursement Agent resigns or is removed or if a vacancy
exists in the office of Disbursement Agent for any reason, the Disbursement
Agent shall notify the Trustee of such within five (5) Business Days and the
Trustee shall notify the holders of the Notes within five (5) Business Days of
its receipt of notice from the Disbursement Agent and the Trustee (if a
different Person than the Disbursement Agent) shall, and the holders of a
majority in principal amount of the then outstanding Notes (if such holders
provided a notice pursuant to Section 14.1.1 or if there is no Trustee capable
of acting at such time) may, promptly appoint a successor Disbursement Agent
reasonably acceptable to the Issuers.  Within one year after any successor
Disbursement Agent appointed by the Trustee takes office, the holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Disbursement Agent reasonably acceptable to the Issuers to replace the
Disbursement Agent appointed by the Trustee.

 

14.1.3      If a successor Disbursement Agent does not take office within 60
days after the retiring Disbursement Agent resigns, the retiring Disbursement
Agent, the Trustee, the Issuers or the holders of at least 10% in principal
amount of the then outstanding Notes may petition any court of competent
jurisdiction for the appointment of a successor Disbursement Agent.

 

14.1.4      A successor Disbursement Agent shall deliver a written acceptance of
its appointment to the retiring Disbursement Agent, the Issuers and the
Trustee.  Thereupon, the removal of the Disbursement Agent shall become
effective, and the successor Disbursement Agent shall have all the rights,
powers and duties of the Disbursement Agent under this Agreement.  A retiring
Disbursement Agent shall promptly transfer all property held by it as
Disbursement Agent to the successor Disbursement Agent.

 

14.1.5      If the Disbursement Agent consolidates, merges or converts into, or
transfers all or substantially all of its corporate trust business to, another
corporation or association, the successor corporation without any further act
shall be the successor Disbursement Agent.

 

14.1.6      The Disbursement Agent shall at all times be a bank chartered under
the laws of the United States of America or of any state thereof that is
authorized under such laws to exercise corporate trust power, that is subject to
supervision or examination by federal or state authorities and that has a
combined capital and surplus of at least $100 million as set forth in its most
recent published annual report of condition and a Thomson’s Bank Watch rating of
B or better.

 

25

--------------------------------------------------------------------------------


 

15.           Account Statement.  On the first day of each and every calendar
month, the Disbursement Agent shall deliver to the Issuers and the Trustee a
statement prepared by the Disbursement Agent in a form reasonably satisfactory
to the Trustee and the Issuers, setting forth with reasonable particularity the
balance of funds then in each of the Accounts and the manner in which such funds
are invested.

 

16.           Notice.  The parties hereto irrevocably instruct the Disbursement
Agent that on the first date upon which the balance of the Construction
Disbursement Account is reduced to zero, the Disbursement Agent shall deliver to
the Trustee and the Issuers a notice that the balance in such account has been
reduced to zero.

 

17.           Miscellaneous.

 

17.1         Waiver.  Any party hereto may specifically waive any breach of this
Agreement by any other party, but no such waiver shall be deemed to have been
given unless such waiver is in writing, signed by the waiving party and
specifically designates the breach waived, nor shall any such waiver constitute
a continuing waiver of similar or other breaches.

 

17.2         Invalidity.  If, for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid in a particular case or in all cases, such
circumstances shall not have the effect of rendering any of the other provisions
of this Agreement inoperative, unenforceable or invalid, and the inoperative,
unenforceable or invalid provision shall be construed as if it were written so
as to effectuate, to the maximum extent possible, the parties’ intent.

 

17.3         No Authority.  Except as set forth herein, the Disbursement Agent
shall have no authority to, and shall not, make any warranty or representation
or incur any obligation on behalf of, or in the name of, the Trustee.

 

17.4         Assignment.  This Agreement is personal to the parties hereto, and
the rights and duties of any party hereunder shall not be assignable except with
the prior written consent of the other parties.  In any event, this Agreement
shall inure to and be binding upon the parties and their successors and
permitted assigns.

 

17.5         Benefit.  The parties hereto, the holders from time to time of the
Notes, and their respective successors and assigns, but no others, shall be
bound hereby and entitled to the benefits hereof.

 

17.6         Time.  Time is of the essence of each provision of this Agreement.

 

17.7         Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B).

 

26

--------------------------------------------------------------------------------


 

EACH OF THE ISSUERS, THE DISBURSEMENT AGENT AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY.

 

17.8         Entire Agreement; Amendments.  This Agreement (together with the
Indenture and the Security Documents) contains the entire agreement among the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements, understandings and commitments, whether oral or written.  This
Agreement may be amended only by a writing signed by duly authorized
representatives of all parties.

 

17.9         Notices.  All notices and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been duly given and received, regardless of when and whether
received, either (a) on the day of hand delivery; (b) on the date of
confirmation of receipt of facsimile transmission; or (c) on the third day after
sent, when sent by United States certified mail, postage and certification fee
prepaid, return receipt requested, addressed as follows:

 

To the Disbursement Agent:
U.S. Bank National Association
60 Livingston Avenue
St. Paul, Minnesota 55107
Attention:  Corporate Trust Department
Facsimile No.:  (651) 244-0711

 

To the Trustee:
U.S. Bank National Association
60 Livingston Avenue
St. Paul, Minnesota 55107
Attention:  Corporate Trust Department
Facsimile No.:  (651) 244-0711

 

To the Company or the Issuers:
Diamond Jo Worth, LLC
3rd Street Ice Harbor
P.O. Box 1750
Dubuque, Iowa 52001
Attention:  Chief Financial Officer
Facsimile No.: (563) 557-0549

 

With a copy to:
Peninsula Gaming Partners, LLC
7137 Mission Hills Drive
Las Vegas, Nevada 89113
Attention:  Michael S. Luzich
Facsimile No.: (702) 247-6822

 

27

--------------------------------------------------------------------------------


 

or at such other address as the specified entity most recently may have
designated in writing in accordance with this paragraph to the others.  Any
notice to the Disbursement Agent or the Trustee under this Agreement shall be
deemed effective only upon receipt.

 

17.10       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

17.11       Captions.  Captions in this Agreement are for convenience only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.

 

17.12       Right to Consult Counsel.  Each of the Disbursement Agent and the
Trustee may, if any of them deems necessary or appropriate, consult with and be
advised by counsel in respect of their duties hereunder.  Each of the
Disbursement Agent or the Trustee shall be entitled to rely upon the advice of
its counsel in any action taken in its capacity as the Disbursement Agent or the
Trustee, as the case may be, hereunder and shall be protected from any liability
of any kind for actions taken in reasonable reliance upon such opinion of its
counsel.  The Issuers agree to pay all such reasonable counsel fees and
expenses.

 

17.13       Disputes.  The parties to this Agreement shall have all rights at
law and equity with respect to any disagreement or dispute by any party or among
the parties with respect to the release of funds from the Accounts or concerning
the rights or obligations of the parties with respect thereto (including matters
relating to any certificates required to be delivered under this Agreement).

 

(a)           Any disagreement with respect to the construction, meaning or
effect of this Agreement, or any other controversy between the parties hereto
arising out of this Agreement shall be submitted to arbitration, one arbitrator
to be chosen by the Issuers, one by the Trustee, and a third to be chosen by the
first two arbitrators before they enter into arbitration.  The arbitrators shall
be impartial and shall be active or retired persons with experience in
construction, development and /or construction lending.

 

(b)           In the event that either party should fail to choose an arbitrator
within fifteen (15) days following a written request by the other party to enter
into arbitration, the requesting party may choose two arbitrators who shall, in
turn, choose the third arbitrator.  If the first two arbitrators have not chosen
a third arbitrator at the end of fifteen (15) days following the last day of the
selection of the first two arbitrators, each of the first two arbitrators shall
name three candidates, of whom the other arbitrator shall eliminate two, and the
determination of the third arbitrator shall be made from the remaining two
candidates by drawing lots.  Each party shall present its case to the
arbitrators within fifteen (15) days following the date of the appointment of
the third arbitrator.  The decision of a majority of the three arbitrators shall
be final and binding upon both parties.  Judgment may be entered upon the
arbitration award in any court having jurisdiction.  Any such arbitration shall
take place in New York City, unless some other location is mutually agreed upon
by the parties.  The arbitrators shall resolve any dispute arising hereunder in
a manner consistent with the intent of the parties as expressed in this
Agreement. The arbitrators shall not award any punitive, consequential or
exemplary damages or any amount in excess of the amount to be released from the
relevant Account.

 

28

--------------------------------------------------------------------------------


 

(c)           The parties shall use their best efforts to resolve the dispute as
soon as practicable and to comply, if available, with the fast track procedures
specified in the American Arbitration Association’s Construction Industry
Arbitration Rules.  Judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.

 

(d)           Notwithstanding any provisions contained herein to the contrary,
the provisions contained in this Section shall not prohibit the Trustee from
exercising any of its rights or remedies set forth in the Indenture, the Notes
or the Security Documents.

 

[signature pages follow]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Cash Collateral
and Disbursement Agreement as of the day first above written.

 

DISBURSEMENT AGENT

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Richard H. Prokosch

 

 

Name:

Richard H. Prokosch

 

 

Title:

Vice President

 

 

 

 

 

TRUSTEE

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Richard H. Prokosch

 

 

Name:

Richard H. Prokosch

 

 

Title:

Vice President

 

 

 

 

 

ISSUERS

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/Natalie A. Schramm

 

 

Name:

Natalie A. Schramm

 

 

Title:

Vice President

 

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Natalie A. Schramm

 

 

Name:

Natalie A. Schramm

 

 

Title:

Vice President

 

 

 

[Signature Page to Cash Collateral and Disbursement Agreement]

 

--------------------------------------------------------------------------------


 

U.S. Bank National Association, acting in its capacity as Securities
Intermediary under (and as defined in) the Pledge Agreement, hereby acknowledges
its agreement to be bound by the provisions set forth in Section 2.4 of this
Agreement to the extent any written direction of the Disbursement Agent
delivered to the Securities Intermediary pursuant thereto is not inconsistent
with any written direction of the Trustee delivered to the Securities
Intermediary pursuant to the Pledge Agreement.

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Richard H. Prokosch

 

 

Name:

Richard H. Prokosch

 

 

Title:

Vice President

 

 

 

[Signature Page to Cash Collateral and Disbursement Agreement]

 

A-1

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT A

 

Form of Initial Disbursements Certificate

 

 

July 19, 2005

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
Initial Disbursements Certificate

 

Ladies and Gentlemen:

 

This Initial Disbursements Certificate is delivered to you pursuant to that
certain Cash Collateral and Disbursement Agreement, dated as of July 19, 2005
(the “Disbursement Agreement”), by and among U.S. Bank National Association, as
Disbursement Agent, U.S. Bank National Association, as Trustee, and Diamond Jo
Worth, LLC, a Delaware limited liability company (the “Company”), and Diamond Jo
Worth Corp., a Delaware corporation (“DJW Corp.” and together with the Company,
the “Issuers”).  Capitalized terms used and not otherwise defined herein shall
have the meanings given in the Disbursement Agreement.

 

The Issuers hereby irrevocably instruct the Disbursement Agent to disburse funds
from the Construction Disbursement Account to the Disbursed Funds Account for
the amounts set forth on Schedule A attached hereto.

 

[If the First Disbursement Request Only:]  The Issuers represent and certify to
each of you that attached hereto as Attachment A is the First Disbursement
Officer’s Certificate (including all required exhibits and attachments thereto),
executed and completed as to the information required therein, required to be
delivered by the Issuers pursuant to Section 6.2.4 of the Disbursement
Agreement.

 

[signature page follows]

 

A-2

--------------------------------------------------------------------------------


 

The foregoing is true, complete and correct and the Disbursement Agent is
entitled to rely on the foregoing in authorizing and making the Initial
Disbursements.

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

SCHEDULE A

 

Initial Disbursements

 

 

[TO COME]

 

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT B-1

 

Form of Issuers’ Closing Certificate

 

July 19, 2005

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
Issuers’ Closing Certificate

 

Ladies and Gentlemen:

 

This Closing Certificate is delivered to you pursuant to that certain Cash
Collateral and Disbursement Agreement, dated as of July 19, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Disbursement
Agreement”), by and among U.S. Bank National Association, as Disbursement Agent,
U.S. Bank National Association, as Trustee, and Diamond Jo Worth, LLC, a
Delaware limited liability company (the “Company”), and Diamond Jo Worth Corp.,
a Delaware corporation (“DJW Corp.” and together with the Company, the
“Issuers”).  Capitalized terms used and not otherwise defined herein shall have
the meanings given in the Disbursement Agreement.

 

The Issuers represent and certify to each of you that attached hereto as
Attachment A is the Issuers’ Closing Officer’s Certificate (including all
required exhibits and attachments thereto), executed and completed as to the
information required therein, required to be delivered by the Issuers pursuant
to Section 6.2.1 of the Disbursement Agreement.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing.

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

ATTACHMENT A TO EXHIBIT B-1

 

Form of Issuers’ Officer’s Certificate
for Issuers’ Closing Certificate

 

July 19, 2005

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
Issuers’ Officer’s Certificate for Issuers’ Closing Certificate

 

Ladies and Gentlemen:

 

This Officer’s Certificate is delivered to you pursuant to that certain Cash
Collateral and Disbursement Agreement, dated as of July 19, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Disbursement
Agreement”), by and among U.S. Bank National Association, as Disbursement Agent,
U.S. Bank National Association, as Trustee, and Diamond Jo Worth, LLC, a
Delaware limited liability company (the “Company”), and Diamond Jo Worth Corp.,
a Delaware corporation (“DJW Corp.” and together with the Company, the
“Issuers”).  Capitalized terms used and not otherwise defined herein shall have
the meanings given in the Disbursement Agreement.

 

The Issuers hereby certify to each of you as follows:

 

1.             As of the date hereof, there are sufficient Available Funds to
pay for all Construction Expenses that the Issuers reasonably believe are
necessary in order to cause the Opening to occur (in each case after giving
effect to the Initial Disbursements and excluding interest to be paid on each of
the Interest Payment Dates).

 

2.             Immediately prior to and upon giving effect to the Initial
Disbursements, there is no and will not be any Default or Event of Default.

 

3.             Exhibit 1 lists all Contracts entered into by the Company as of
the date hereof.  The Issuers have delivered all such Contracts that are
Material Construction Documents (together with, for each such Material
Construction Document, a consent substantially in the form attached to the
Disbursement Agreement as Exhibit G to the Disbursement Agent.

 

B-1

--------------------------------------------------------------------------------


 

4.             The Issuers are not and, to the Issuers’ knowledge, no other
party to any Operative Document (other than any Construction Document not in
existence as of the Issue Date) or any Property Document is, or (but for the
passage of time or the giving of notice or both) will be, in breach of any
material obligation thereunder.

 

5.             The only Applicable Permits that will be required for the
construction of the Facility and the operation of the Facility (as of the
Opening) are listed on Exhibit 2 attached hereto (the “Agreed Permits”).

 

6.             Each representation and warranty of (a) the Issuers and their
Affiliates set forth in the Disbursement Agreement or in any of the other
Operative Documents, or in any certificates delivered in connection with any of
the foregoing, is true, correct and complete in all material respects as if made
on the date hereof (except that any representation and warranty that relates
expressly to an earlier date shall be deemed made only as of such earlier date)
and (b) to the Issuers’ knowledge, the General Contractor, the Architect and
each other party (other than the Issuers or their Affiliates) to a Material
Construction Document set forth in any of the Operative Documents is true,
correct and complete in all material respects as if made on the date hereof
(except that any representation and warranty that relates expressly to an
earlier date shall be deemed made only as of such earlier date).

 

7.             The Plans for the Facility as of the date hereof are described,
in all material respects, on Exhibit 3 and the Final Plans for the Facility as
of the date hereof are described, in all material respects, on Exhibit 4.

 

[signature page follows]

 

B-2

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing.

 

Attached to this Officer’s Certificate as Exhibits 5 and 6 are certificates from
the General Contractor and the Manager, respectively.

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-3

--------------------------------------------------------------------------------


 

 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 1 TO ATTACHMENT A TO EXHIBIT B-1

 

LIST OF CONTRACTS

 

[TO COME]

 

B-4

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 2 TO ATTACHMENT A TO EXHIBIT B-1

 

Agreed Permits Schedule

 

[TO COME]

 

PERMITS REQUIRED DURING CONSTRUCTION PERIOD

 

Federal

 

State

 

PERMITS REQUIRED TO OPERATE THE FACILITY

 

Federal

 

State

 

B-5

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 3 TO ATTACHMENT A TO EXHIBIT B-1

 

PLANS

 

See attached.

 

B-6

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 4 TO ATTACHMENT A TO EXHIBIT B-1

 

FINAL PLANS

 

See attached.

 

B-7

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 5 TO ATTACHMENT A TO EXHIBIT B-1

 

Form of General Contractor’s Closing Certificate

 

July 19, 2005

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
General Contractor’s Closing Certificate

 

Ladies and Gentlemen:

 

Reference is made to the Standard Form of Agreement Between Owner and Contractor
(AIA Documents A111-1997 edition) and General Conditions of the Contract for
Construction (AIA Documents 201-1997 edition) (as amended, modified or
supplemented from time to time in accordance with the terms thereof, the
“Construction Contract”), between Diamond Jo Worth, LLC, as Owner, and Henkel
Construction Company, as Contractor (the “General Contractor”), for the
construction of the Project (as defined in the Construction Contract). 
Capitalized terms used and not otherwise defined herein shall have the meanings
given in the Construction Contract.  The General Contractor hereby certifies to
each of you as follows:

 

1.             The Work to be performed by the General Contractor pursuant to
the Construction Contract may be completed in accordance therewith.

 

2.             The General Contractor is not and, to the knowledge of the
General Contractor, the Company is not, or (but for the passage of time or the
giving of notice or both) will be, in breach of any material obligation under
the Construction Contract.

 

3.             The General Contractor makes no certification or confirmation
relating to the status of Gaming Licenses or compliance with Gaming Laws.

 

[signature page follows]

 

B-8

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing.

 

 

Henkel Construction Company,

 

as General Contractor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-9

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 6 TO ATTACHMENT A TO EXHIBIT B-1

 

Form of Manager’s Closing Certificate

 

July 19, 2005

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
Manager’s Closing Certificate

 

Ladies and Gentlemen:

 

The undersigned (the “Manager”) hereby certifies to each of you as follows:

 

1.             The Manager has reviewed the Issuers’ Closing Certificate and the
Cash Collateral and Disbursement Agreement, dated as of July 19, 2005, to which
the Issuers are a party (as amended, supplemented or otherwise modified from
time to time, the “Disbursement Agreement”), to the extent necessary to
understand the defined terms contained herein and in the Issuers’ Closing
Certificate that are incorporated by reference from the Disbursement Agreement,
and to provide the certification contained herein.  Capitalized terms used and
not otherwise defined herein shall have the meanings given in the Disbursement
Agreement.

 

2.             The Manager hereby certifies and confirms the accuracy of the
certifications in the above-referenced Issuers’ Closing Certificate; provided
that where any certification of the Issuers is limited to the Issuers’ knowledge
or belief, for the purpose of this certificate, such certification shall instead
be made to the Manager’s knowledge or belief, as applicable.

 

[signature page follows]

 

B-10

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing.

 

 

Peninsula Gaming, LLC,

 

as Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-11

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT B-2

 

Form of Disbursement Agent’s Closing Certificate

 

July 19, 2005

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
Disbursement Agent’s Closing Certificate

 

Ladies and Gentlemen:

 

This Closing Certificate is delivered to you pursuant to that certain Cash
Collateral and Disbursement Agreement, dated as of July 19, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Disbursement
Agreement”), by and among U.S. Bank National Association, as Disbursement Agent,
U.S. Bank National Association, as Trustee, and Diamond Jo Worth, LLC, a
Delaware limited liability company (the “Company”), and Diamond Jo Worth Corp.,
a Delaware corporation (“DJW Corp.” and together with the Company, the
“Issuers”).  Capitalized terms used and not otherwise defined herein shall have
the meanings given in the Disbursement Agreement.

 

The Disbursement Agent hereby certifies to you as follows as contemplated by the
Disbursement Agreement:

 

1.             The Accounts and the Disbursed Funds Account have been
established as contemplated by the Disbursement Agreement.

 

2.             The Disbursement Agent has received (a) an executed Initial
Disbursements Certificate from the Issuers in the form attached to the
Disbursement Agreement as Exhibit A, (b) an executed Issuers’ Closing
Certificate in the form attached to the Disbursement Agreement as Exhibit B-1
and (c) an executed Trustee’s Closing Certificate in the form attached to the
Disbursement Agreement as Exhibit B-3.

 

[signature page follows]

 

B-12

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Trustee is entitled to rely on the foregoing.

 

 

U.S. Bank National Association,

 

as Disbursement Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-13

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT B-3

 

Form of Trustee’s Closing Certificate

 

July 19, 2005

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
Trustee’s Closing Certificate

 

Ladies and Gentlemen:

 

This Closing Certificate is delivered to you pursuant to that certain Cash
Collateral and Disbursement Agreement, dated as of July 19, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Disbursement
Agreement”), by and among U.S. Bank National Association, as Disbursement Agent,
U.S. Bank National Association, as Trustee, and Diamond Jo Worth, LLC, a
Delaware limited liability company (the “Company”), and Diamond Jo Worth Corp.,
a Delaware corporation (“DJW Corp.” and together with the Company, the
“Issuers”).  Capitalized terms used and not otherwise defined herein shall have
the meanings given in the Disbursement Agreement.

 

The Trustee hereby certifies to you as follows as contemplated by the
above-referenced Disbursement Agreement:

 

1.             The Trustee has received (a) an executed Initial Disbursements
Certificate from the Issuers in the form attached to the Disbursement Agreement
as Exhibit A, (b) an executed Issuers’ Closing Certificate in the form attached
to the Disbursement Agreement as Exhibit B-1 and (c) an executed Disbursement
Agent’s Closing Certificate from the in the form attached to the Disbursement
Agreement as Exhibit B-2.

 

2.             The Trustee has received from the Title Insurer the Title Policy,
or a pro forma of the Title Policy with a letter agreement from the Title
Insurer agreeing to issue title in the form of such pro forma.

 

[signature page follows]

 

B-14

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing.

 

 

U.S. Bank National Association,

 

as Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-15

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT C

 

Form of Interest Disbursement Request

 

[date]

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
Interest Disbursement Request

 

Ladies and Gentlemen:

 

This Interest Disbursement Request is delivered to you pursuant to that certain
Cash Collateral and Disbursement Agreement, dated as of July 19, 2005 (the
“Disbursement Agreement”), by and among U.S. Bank National Association, as
Disbursement Agent, U.S. Bank National Association, as Trustee, and Diamond Jo
Worth, LLC, a Delaware limited liability company (the “Company”), and Diamond Jo
Worth Corp., a Delaware corporation (“DJW Corp.” and together with the Company,
the “Issuers”).  Capitalized terms used and not otherwise defined herein shall
have the meanings given in the Disbursement Agreement.

 

Pursuant to Sections 4.1 and 5.1 of the Disbursement Agreement, the Disbursement
Agent is hereby directed to liquidate Cash Equivalents (to the extent required)
in the Interest Reserve Account and to pay to the Trustee on
[                          ] (the “Interest Payment Date”)
$                           of funds from the Interest Reserve Account.  The
undersigned hereby certifies that payments in an amount equal to such sums will
be due and payable on the Notes on the Interest Payment Date.

 

[signature page follows]

 

C-1

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing.

 

Please confirm the transfer described above by returning a notice of
confirmation to the undersigned at the address set forth below.

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[address for purposes of notice of confirmation]

 

C-2

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT D-1

 

Form of Construction Disbursement Request and Certificate

 

[date]

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Construction Disbursement Request No.              under
Cash Collateral and Disbursement Agreement
Amount Requested:  $

 

Ladies and Gentlemen:

 

Diamond Jo Worth, LLC, a Delaware limited liability company (the “Company”), and
Diamond Jo Worth Corp., a Delaware corporation (“DJW Corp.” and together with
the Company, the “Issuers”), hereby submit this Construction Disbursement
Request and Certificate (the “Disbursement Request”) pursuant to that certain
Cash Collateral and Disbursement Agreement, dated as of July 19, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Disbursement
Agreement”), to which each of you is a party.  Capitalized terms used and not
otherwise defined herein shall have the meanings given in the Disbursement
Agreement.

 

The Issuers hereby request that the Disbursement Agent make a disbursement of
[$                            ] (the “Disbursement”) from the Construction
Disbursement Account to the Disbursed Funds Account.

 

In connection with the requested Disbursement, the Issuers represent, warrant
and certify as follows:

 

1.             Attached hereto as Attachment A is the Construction Disbursement
Officer’s Certificate (including all required exhibits and attachments thereto),
executed and completed as to the information required therein, required to be
delivered by the Issuers pursuant to Section 6.2.2 of the Disbursement
Agreement.

 

2.             Immediately prior to and upon giving effect to this Disbursement
Request, there is no and will not be any Default or Event of Default.

 

D-1

--------------------------------------------------------------------------------


 

3.             This Disbursement Request, as well as the Disbursement requested,
is, and such Disbursement will be used, in substantial compliance with the
Disbursement Agreement and the Indenture.

 

4.             [For the Final CDA Disbursement Only:] The Facility is
substantially complete in all material respects in accordance with the Final
Plans and all applicable legal requirements and containing at least the Minimum
Facilities. The Opening has occurred.

 

5.             [If the First Disbursement Request Only:]  Attached hereto as
Attachment B is the First Disbursement Officer’s Certificate (including all
required exhibits and attachments thereto), executed and completed as to the
information required therein, required to be delivered by the Issuers pursuant
to Section 6.2.4 of the Disbursement Agreement.

 

[signature page follows]

 

D-2

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing.

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-3

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

ATTACHMENT A TO EXHIBIT D-1

 

Form of Issuers’ Officer’s Certificate
for Construction Disbursement Request and Certificate

 

[date]

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Issuers’ Officer’s Certificate for
Construction Disbursement Request No.              under
Cash Collateral and Disbursement Agreement
Amount Requested:  $

 

Ladies and Gentlemen:

 

Diamond Jo Worth, LLC, a Delaware limited liability company (the “Company”), and
Diamond Jo Worth Corp., a Delaware corporation (“DJW Corp.” and together with
the Company, the “Issuers”), hereby submit this Officer’s Certificate pursuant
to that certain Cash Collateral and Disbursement Agreement, dated as of July 19,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Disbursement Agreement”), to which each of you is a party.  Capitalized terms
used and not otherwise defined herein shall have the meanings given in the
Disbursement Agreement.

 

The Issuers have submitted to the Disbursement Agent the Construction
Disbursement Request and Certificate, to which this Officer’s Certificate is
attached, requesting that the Disbursement Agent make a disbursement of
[$                            ] (the “Disbursement”) from the Construction
Disbursement Account to the Disbursed Funds Account so that the Company may
distribute checks or issue wire transfers drawn on the Disbursed Funds Account
to the parties identified on Schedule 1 attached hereto in the respective
amounts listed for such parties therein (the “Facility Cost Schedule”).

 

In connection with the requested Disbursement, the Issuers represent, warrant
and certify as follows:

 

1.             [For Hard Cost Disbursements Only:] With respect to Hard Cost
Disbursements, Schedule 1 accurately lists each party for whom payment is
requested and, for each line item and for each party to whom payment is
requested with respect to such line item, the following:  (a) the name of the
payee to be paid; (b) the current payment requested; (c) the increase or
decrease in accrued but unpaid

 

D-1

--------------------------------------------------------------------------------


 

Retainage Amount, if any, for such payee since the last Disbursement Request
(after giving effect to the payment contemplated by this Disbursement Request);
(d) the total amount contemplated to be payable to such payee under the terms of
its applicable Contract through completion of all work and delivery of all
materials contemplated by the Contract (i.e., the total contract amount);
(e) the total payments made to such payee under its applicable Contract as of
the Issue Date; (f) the total payments made to such payee since the Issue Date
(after giving effect to the payment contemplated by this Disbursement Request);
(g) the sum of all payments made to such payee (after giving effect to the
payment contemplated by this Disbursement Request) (i.e., the sum of (e) and
(f) above); (h) the aggregate accrued Retainage Amounts which shall continue to
be owed with respect to such Contract (after giving effect to the payment
contemplated by this Disbursement Request); and (i) the percentage of the work
actually completed, or the materials actually delivered, under the Contract
through the date for which payment is made hereunder (expressed as a percentage
of the total work and materials contemplated by the Contract through
completion), or, if payment is to be made based on invoice, confirmation that a
copy of the applicable invoice is attached, and a description of the purpose of
such payment, specifying the line item relating to each such payment.  In the
event that any Advance Disbursements have been made and have not otherwise been
documented as required hereunder and under the Disbursement Agreement,
Schedule 1 also includes each party to whom payment was made from such Advance
Disbursement and a description of the purpose of such payments, specifying the
line item relating to each such payment.  The information set forth in
Schedule 1 is true, correct and complete in all material respects.

 

2.             [For Soft Cost Disbursements Only:]  With respect to Soft Cost
Disbursements, Schedule 1 accurately lists each party and/or purpose for which
payment is requested and, for each line item and for each party and/or purpose
for which payment is requested with respect to such line item, the following: 
(a) the name of the payee to be paid, (b) the current payment requested, and
(c) a description of the purpose of such payment, specifying the line item
relating to each such payment.  In the event that any Advance Disbursements have
been made and have not otherwise been documented as required hereunder and under
the Disbursement Agreement, Schedule 1 also includes each party to whom payment
was made from such Advance Disbursement and a description of the purpose of such
payments specifying the line item relating to each such payment.  The
information set forth in Schedule 1 is true, correct and complete in all
material respects.

 

3.             [For Hard Cost Disbursements Only:] With respect to Hard Cost
Disbursements, the Issuers have delivered or caused to be delivered to the
Disbursement Agent (a) true and complete invoices that have been tendered for
all Hard Costs for which disbursement is requested hereunder, (b) duly executed
conditional or unconditional (as applicable) lien releases from all contractors,
suppliers and materialmen (including the General Contractor) having provided
work, materials and/or services relating to the Facility (except as to Retainage
Amounts and such amounts as the Company reasonably withheld for good cause)
pursuant to Contracts with the Company for all disbursements identified on this
Disbursement Request and (c) duly executed acknowledgments of payment and
unconditional lien releases from all payees identified on the previous
Disbursement Request as a party to a Contract with the Company for payment of
Hard Costs and acknowledging the receipt by such payee of all sums payable to
such Person from previous Disbursement Requests (except as to Retainage Amounts
and such amounts as the Company reasonably withheld for good cause).

 

4.             The Construction Disbursement Budget presently in effect for the
Facility is dated [                            ] [choose one of the following]
[and has not been amended] [and includes all amendments through Construction
Disbursement Budget Amendment No.         ].  Such Construction Disbursement
Budget accurately sets forth the anticipated Construction Expenses through the
date of Opening in the aggregate and for each line item and in accordance with
the Plans.  The total payments by

 

D-2

--------------------------------------------------------------------------------


 

the Issuers with respect to each line item component described in the
Construction Disbursement Budget (plus any Retainage Amounts held for such line
item) after giving effect to the requested Disbursement shall not exceed the
amount budgeted on the Construction Disbursement Budget for such line item. 
Further, to the extent the work or payment required in connection with any line
item has not yet been completed, the Company reasonably believes that the
estimated cost to complete such work or payment will not exceed, in any material
respect, the difference between (a) the Remaining Amount budgeted for such line
item on the Construction Disbursement Budget and (b) the sum of (i) the total
payments theretofore disbursed from the Disbursed Funds Account with respect to
such line item and (ii) any Retainage Amounts then held with respect to such
line item.

 

5.             After giving effect to the requested disbursement from the
Construction Disbursement Account and the payments contemplated from the
Disbursed Funds Account in connection therewith, together with, in the event any
Advance Disbursements have been made on or prior to the date hereof and have not
otherwise been documented as required under the Disbursement Agreement, each
such Advance Disbursement from the Construction Disbursement Account, there are
reasonably expected to be sufficient Available Funds to pay for the anticipated
costs described in paragraph 4 above (and the component parts thereof) in
accordance with the aggregate amounts (and line items) set forth in the
Construction Disbursement Budget, and the Issuers do not believe that any other
Material Construction Expenses are required to be paid or incurred by the
Issuers in order to cause the Opening to occur and the Facility to be completed
in accordance with the Plans.

 

6.             [Hard Costs Only:]  As of the date hereof, the Issuers have
submitted to the Disbursement Agent all Plans applicable to the Disbursement
requested herein which, as of the date hereof, constitute Final Plans.  All
disbursements requested under this Disbursement Request are for the payment of
Construction Expenses incurred for work pursuant to such Final Plans and which
will permit the Issuers to complete construction of the Facility and will permit
the Opening to occur.  The construction performed as of the date hereof is in
substantial compliance with the Final Plans and the Disbursement is appropriate
in light of the percentage of construction completed, the amount of stored
materials and advance deposits required for materials provided for in the
Construction Disbursement Budget presently in effect.

 

7.             All disbursements previously requested by the Issuers and made by
the Disbursement Agent into the Disbursed Funds Account prior to the date hereof
(other than Advance Disbursements permitted to be outstanding under the
Disbursement Agreement) have been disbursed by the Issuers in substantially the
manner certified by the Issuers in the applicable Construction Disbursement
Request (except as such amounts as the Company reasonably withheld for good
cause) or Advance Disbursement Request (as applicable).

 

8.             The Company has previously delivered to the Disbursement Agent
copies of all Material Construction Documents to which the Company is a party
for the Facility and, with respect to each such Material Construction Document: 
(a) a Consent to Collateral Assignment of Contract substantially in the form
attached as Exhibit G to the Disbursement Agreement, executed by the Contractor
under each such Material Construction Document; and (b) copies of such
performance and/or payment bonds (naming the Company and the Trustee as
co-obligees), if any, as the Company may require to be provided to the Company
pursuant to any such Material Construction Document.  Each such bond continues
to be enforceable and has not been terminated or canceled (except in accordance
with its terms upon completion of the respective work or delivery of the
respective materials).

 

D-3

--------------------------------------------------------------------------------


 

9.             [For Disbursements Immediately Following Completion Of Any
Foundation For Any Building Within the Facility:] The Issuers have delivered to
the Disbursement Agent, on a building-by-building basis, a foundation
endorsement from the Title Company insuring that the foundations for each
building within the Project are constructed wholly within the boundaries of the
Property and does not encroach on any easements except for such encroachments or
violations which are not reasonably expected to have a material adverse effect
on the placement, use or enjoyment of the Facility.

 

10.           [For the Final CDA Disbursement Only:]  There is no ongoing
construction in connection with the Facility (other than maintenance and repairs
in the ordinary course of business and all punch list items (exclusive of
Retainage Amounts), in an aggregate amount (exclusive of Retainage Amounts) not
to exceed $500,000).  As of the date hereof, the amount necessary to complete
the Facility in substantial compliance with the Final Plans, including all punch
list items, is $               (the “Reserved Construction Amount”).  The
Issuers represent, warrant and covenant that an amount equal to the sum of
(i) the Reserved Construction Amount and (ii) any unpaid Retainage Amounts due
and owing as of the date hereof or hereafter shall be deposited in the Disbursed
Funds Account from the proceeds of the Final CDA Disbursement and the Issuers
shall use such funds to pay Construction Expenses (including such Retainage
Amounts as the same become due and payable) to complete the Facility in
accordance with the Final Plans, including all punch list items.

 

11.           All Agreed Permits (as set forth on Exhibit 4 to the Issuers’
Closing Certificate) have either been obtained by the General Contractor or the
Issuers and are in full force and effect on the date hereof unless such Agreed
Permit is not yet required to be obtained or the failure to obtain such Agreed
Permit is not reasonably expected to have a material adverse effect on
completion of the Facility.  If such Agreed Permit is not yet required and has
not been obtained, the Issuers expect that such Agreed Permit will be in full
force and effect on or prior to the date on which it is required to be in full
force and effect and the Issuers know of no reason why any such Agreed Permit
will not be obtained by said date.

 

[signature page follows]

 

D-4

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing.

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-5

--------------------------------------------------------------------------------


 

 

SCHEDULE 1 TO ATTACHMENT A TO EXHIBIT D-1

 

Facility Cost Schedule for Construction Disbursement Request
No.                     

 

 

[Attached]

 

D-6

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO ATTACHMENT A TO EXHIBIT D-1

 

DATE:                    

 

CONSTRUCTION EXPENSES – HARD COSTS

Line Item:                                                                

 

(i)

 

(ii)

 

(iii)

 

(iv)

 

(v)

 

(vi)

 

(vii)

 

(viii)

 

(ix)

 

(x)

 

Payee

 

Current
Payment
Amount

 

Increase/Decrease
in
Retainage
Amount
Since Last
Disbursement
Request

 

Total
Amount
Payable
Under
Construction
Contract
Terms

 

Payments
Under
Construction
Contract
Prior to Issue
Date

 

Payments
Under
Construction
Contract
From and
After Issue
Date

 

Total
Payments to
Date [(v) + (vi)]

 

Aggregate
Accrued and
Unpaid
Retainage
Amounts for
Construction
Contract

 

% of
Construction
Contract
Work
Completed

 

Amount
Earned to
Date [(vii) + (viii)]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total for Line Item

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line Item:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total for Line Item

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line Item:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-7

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO ATTACHMENT A TO EXHIBIT D-1

 

CONSTRUCTION EXPENSES – SOFT COSTS

Line Item:                                                                

 

(i) Payee

 

(ii) Current Payment Amount

 

(iii) Description of Purpose of Soft Cost Construction Expense

 

 

 

 

 

Total for Line Item

 

 

 

 

Line Item:

 

 

 

 

 

 

 

 

 

Total for Line Item

 

 

 

 

Line Item:

 

 

 

 

 

D-8

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO ATTACHMENT A TO EXHIBIT D-1

 

 

CONSTRUCTION EXPENSES

 

 

Line Item: 
                                                                                  

 

 

(i) Payee

 

(ii) Current Payment Amount

 

 

 

Total for Line Item

 

 

Line Item:

 

 

 

 

 

Total for Line Item

 

 

 

D-9

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT D-2

 

Form of Advance Disbursement Request and Certificate

 

[date]

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Advance Disbursement Request No.                     
under Cash Collateral and Disbursement Agreement
Amount Requested:  $

 

Ladies and Gentlemen:

 

Diamond Jo Worth, LLC, a Delaware limited liability company (the “Company”), and
Diamond Jo Worth Corp., a Delaware corporation (“DJW Corp.” and together with
the Company, the “Issuers”), hereby submit this Advance Disbursement Request and
Certificate (the “Disbursement Request”) pursuant to that certain Cash
Collateral and Disbursement Agreement, dated as of July 19, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Disbursement
Agreement”), to which each of you is a party.  Capitalized terms used and not
otherwise defined herein without definition shall have the meanings given in the
Disbursement Agreement.

 

The Issuers hereby request that the Disbursement Agent make a disbursement of
$                   from the Construction Disbursement Account to the Disbursed
Funds Account.

 

In connection with the requested Disbursement, the Issuers represent, warrant
and certify as follows:

 

1.             Attached hereto as Attachment A is the Advance Disbursement
Officer’s Certificate (including all required exhibits and attachments thereto),
executed and completed as to the information required therein, required to be
delivered by the Issuers pursuant to Section 6.2.3 of the Disbursement
Agreement.

 

D-10

--------------------------------------------------------------------------------


 

2.             Amounts disbursed pursuant to this Disbursement Request shall be
used solely for the following purposes in connection with the Facility:

 

 

 

 

3.             Immediately prior to and after giving effect to this
disbursement, there is and there will be no Default or Event of Default.

 

4.             [If the First Disbursement Request Only:]  Attached hereto as
Attachment B is the First Disbursement Officer’s Certificate (including all
required exhibits and attachments thereto), executed and completed as to the
information required therein, required to be delivered by the Issuers pursuant
to Section 6.2.4 of the Disbursement Agreement.

 

 

[signature page follows]

 

D-11

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing in connection with the
Advance Disbursements.

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-12

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

ATTACHMENT A TO EXHIBIT D-2

 

Form of Issuers’ Officer’s Certificate
for Advance Disbursement Request and Certificate

 

[date]

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Issuers’ Officer’s Certificate for
Advance Disbursement Request No.              under
Cash Collateral and Disbursement Agreement
Amount Requested:  $

 

Ladies and Gentlemen:

 

Diamond Jo Worth, LLC, a Delaware limited liability company (the “Company”), and
Diamond Jo Worth Corp., a Delaware corporation (“DJW Corp.” and together with
the Company, the “Issuers”), hereby submit this Officer’s Certificate pursuant
to that certain Cash Collateral and Disbursement Agreement, dated as of July 19,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Disbursement Agreement”), to which each of you is a party.  Capitalized terms
used and not otherwise defined herein shall have the meanings given in the
Disbursement Agreement.

 

The Issuers have submitted to the Disbursement Agent the Advance Disbursement
Request and Certificate, to which this Officer’s Certificate is attached,
requesting that the Disbursement Agent make a disbursement of
$                   from the Construction Disbursement Account to the Disbursed
Funds Account.

 

In connection with the requested Disbursement, the Issuers represent, warrant
and certify as follows:

 

1.             In the event that any Advance Disbursements have previously been
made, the Issuers have provided (or will provide within the period specified
under the Disbursement Agreement) the same supporting documentation as is
required under the Disbursement Agreement with respect to Construction
Disbursement Requests within thirty (30) days after each such Advance
Disbursement was made.

 

D-13

--------------------------------------------------------------------------------


 

2.             The amount of the requested Disbursement hereunder, together with
Advance Disbursements previously made to the Issuers which have not otherwise
been documented as required in the Disbursement Agreement, do not exceed the
amount of One Million Five Hundred Thousand Dollars ($1,500,000).

 

3.             The Construction Disbursement Budget presently in effect for the
Facility is dated [                            ] [choose one of the following]
[and has not been amended] [and includes all amendments through Construction
Disbursement Budget Amendment No.         ].  Such Construction Disbursement
Budget accurately sets forth the anticipated Construction Expenses through the
Opening in the aggregate and for each line item and in accordance with the
Plans.  The total payments by the Issuers with respect to each line item
component described in the Construction Disbursement Budget (plus any Retainage
Amounts held for such line item) after giving effect to the requested
Disbursement shall not exceed the amount budgeted on the Construction
Disbursement Budget for such line item.  Further, to the extent the work or
payment required in connection with any line item has not yet been completed,
the Issuers reasonably believe that the estimated cost to complete such work or
payment will not exceed the difference between (a) the Remaining Amount budgeted
for such line item on the Construction Disbursement Budget and (b) the sum of
(i) the total payments theretofore disbursed from the Disbursed Funds Account
with respect to such line item and (ii) any Retainage Amounts then held with
respect to such line item.

 

4.             The total payments by the Issuers with respect to each line item
component described on the Construction Disbursement Budget (plus any Retainage
Amounts held for such line item), after giving effect to the requested Advance
Disbursement, shall not exceed the amount budgeted on the current Construction
Disbursement Budget for such line item.  Further, to the extent the work or
payment required in connection with any line item has not yet been completed,
the Issuers reasonably believe that the estimated cost to complete such work or
payment will not exceed the difference between:  (a) the amount budgeted for
such line item on such Construction Disbursement Budget and (b) the sum of
(i) the total payments theretofore disbursed from the Disbursed Funds Account
with respect to such line item and (ii) any Retainage Amounts then held with
respect to such line item.

 

[signature page follows]

 

D-14

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing in connection with the
Advance Disbursements.

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-15

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT D-3

 

Form of First Disbursement Officer’s Certificate

 

[date]

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
First Disbursement Officer’s Certificate

 

Ladies and Gentlemen:

 

This Officer’s Certificate is delivered to you pursuant to that certain Cash
Collateral and Disbursement Agreement, dated as of July 19, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Disbursement
Agreement”), by and among U.S. Bank National Association, as Disbursement Agent,
U.S. Bank National Association, as Trustee, and Diamond Jo Worth, LLC, a
Delaware limited liability company (the “Company”), and Diamond Jo Worth Corp.,
a Delaware corporation (“DJW Corp.” and together with the Company, the
“Issuers”).  Capitalized terms used and not otherwise defined herein shall have
the meanings given in the Disbursement Agreement.

 

The Issuers hereby certify to each of you as follows:

 

1.             The Initial Construction Disbursement Budget attached hereto as
Exhibit 1 constitutes, in all material respects, the Construction Disbursement
Budget presently in effect for the Facility.

 

2.             The Initial Construction Disbursement Budget accurately and
completely sets forth, in all material respects, (i) the anticipated
Construction Expenses and (ii) the various components of the Facility identified
thereon as line items, all within the respective line item allocations
established for those components set forth in the Initial Construction
Disbursement Budget.

 

3.             As of the date hereof, there are sufficient Available Funds to
pay for (i) the anticipated costs described in paragraph 2 above in accordance
with the Disbursement Agreement and (ii) such other Construction Expenses that
the Issuers reasonably believe are necessary in order to cause the Opening to
occur (in each case after giving effect to the Initial Disbursements and
excluding interest to be paid on each of the Interest Payment Dates).

 

D-16

--------------------------------------------------------------------------------


 

4.             The Issuers and the General Contractor have entered into the GMP
Change Order attached hereto as Exhibit 2.  [[Only in the event that the GMP
Change Order establishes a GMP in excess of the Maximum GMP:]  The Issuers have
deposited (or, concurrently with submitting this Officer’s Certificate, are
depositing) into the Construction Disbursement Account an amount equal to the
excess of the GMP established by the GMP Change Order over the Maximum GMP.]

 

5.             Attached hereto as Exhibit 3 is (i) a list of all contractors,
suppliers and materialmen (including the General Contractor) that have provided
work, supplies and/or labor to date in connection with the Facility pursuant to
Contracts, (ii) a list of all contractors, suppliers and materialmen (including
the General Contractor) that have provided material work, supplies and/or labor
in connection with the Facility that will receive payment pursuant to the
Initial Disbursements Certificate, (iii) a list of all amounts which are to be
paid to the Company as reimbursement of Construction Expenses incurred by one or
both of the Issuers prior to the Issue Date, and (iv) to the extent available
after commercially reasonable efforts, lien releases in the form specified by
Iowa Code Section 572.33 (unconditional if such Persons have been paid to date
and conditional if such Persons have not been paid to date) from all
contractors, suppliers and materialmen (including the General Contractor) that
have provided work, supplies and/or labor to date in connection with the
Facility pursuant to Contracts (except as to Retainage Amounts and such amounts
as the Company determines to have been reasonably withheld) for all
disbursements to such contractors, suppliers and/or materialmen identified in
the Initial Disbursements Certificate.  All work performed and materials
delivered to date by such contractors, suppliers and materialmen (including the
General Contractor) that have provided work, supplies and/or materials in
connection with the Facility pursuant to Contracts and which could result in a
material Lien against the Property by such contractors, suppliers and
materialmen have been previously paid by the Company or will be timely paid with
the proceeds of the Initial Disbursements (in each case subject to withheld
Retainage Amounts), and the Issuers have no actual knowledge that any material
Lien, notice of a material Lien, or notice of extension of time for filing of a
material Lien has been filed against the Property in favor of any contractor,
supplier or materialman (including the General Contractor) that have provided
work, supplies and/or labor to date pursuant to Contracts which has not been
bonded, insured over or removed of record prior to the date hereof.

 

6.             Each representation and warranty of (a) the Issuers and their
Affiliates set forth in the Disbursement Agreement or in any of the other
Operative Documents, or in any certificates delivered in connection with any of
the foregoing, is true, correct and complete in all material respects as if made
on the date hereof (except that any representation and warranty that relates
expressly to an earlier date shall be deemed made only as of such earlier date)
and (b) to the Issuers’ knowledge, the General Contractor, the Architect and
each other party (other than the Issuers or their Affiliates) to a Material
Construction Document set forth in any of the Operative Documents is true,
correct and complete in all material respects as if made on the date hereof
(except that any representation and warranty that relates expressly to an
earlier date shall be deemed made only as of such earlier date).

 

[signature page follows]

 

D-17

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing.

 

Attached to this Officer’s Certificate as Exhibits 4 and 5 are certificates from
the General Contractor and the Manager, respectively.

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-18

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 1 TO EXHIBIT D-3

 

Initial Construction Disbursement Budget for the Facility

 

See attached.

 

D-19

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 2 TO EXHIBIT D-3

 

GMP Change Order

 

See attached.

 

D-20

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 3 TO EXHIBIT D-3

 

Mechanic’s Liens for the Facility

 

(i)                                     List of contractors, suppliers and
materialmen (including the General Contractor) that have provided material work,
supplies and/or labor to date pursuant to contracts with the Company

 

See attached.

 

(ii)                                  List of contractors, subcontractors,
suppliers and materialmen
to receive payment pursuant to the Initial Disbursements Certificate

 

See attached.

 

(iii)                               List of all amounts to be paid to the
Company as reimbursement of Construction Expenses incurred by the Issuers prior
to the Issue Date:

 

See attached.

 

(iv)                              List required Lien releases for parties
identified in (i)

 

See attached.

 

D-21

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 4 TO EXHIBIT D-3

 

Form of General Contractor’s First Disbursement Certificate

 

[date]

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
General Contractor’s First Disbursement Certificate

 

Ladies and Gentlemen:

 

Reference is made to the Standard Form of Agreement Between Owner and Contractor
(AIA Documents A111-1997 edition) and General Conditions of the Contract for
Construction (AIA Documents 201-1997 edition) (as amended, modified or
supplemented from time to time in accordance with the terms thereof, the
“Construction Contract”), between Diamond Jo Worth, LLC, as Owner, and Henkel
Construction Company, as Contractor (the “General Contractor”), for the
construction of the Project (as defined in the Construction Contract). 
Capitalized terms used and not otherwise defined herein shall have the meanings
given in the Construction Contract.  The General Contractor hereby certifies to
each of you as follows:

 

1.             The General Contractor has reviewed the Initial Construction
Disbursement Budget attached to the First Disbursement Officer’s Certificate as
Exhibit 1 and the GMP Change Order attached to the First Disbursement Officer’s
Certificate as Exhibit 2.

 

2.             The Work to be performed by the General Contractor pursuant to
the Construction Contract is included in the Initial Construction Disbursement
Budget.

 

3.             The Work to be performed by the General Contractor pursuant to
the Construction Contract may be completed in accordance therewith.

 

4.             The General Contractor is not and, to the knowledge of the
General Contractor, the Company is not, or (but for the passage of time or the
giving of notice or both) will be, in breach of any material obligation under
the Construction Contract.

 

D-22

--------------------------------------------------------------------------------


 

5.             The General Contractor makes no certification or confirmation
relating to the status of Gaming Licenses or compliance with Gaming Laws.

 

[signature page follows]

 

D-23

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing.

 

 

Henkel Construction Company,

 

as General Contractor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-24

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 5 TO EXHIBIT D-3

 

Form of Manager’s First Disbursement Certificate

 

[date]

 

U.S. Bank National Association,
  as Disbursement Agent
60 Livingston Avenue
St. Paul, Minnesota 55107

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Cash Collateral and Disbursement Agreement:
Manager’s First Disbursement Certificate

 

Ladies and Gentlemen:

 

The undersigned (the “Manager”) hereby certifies to each of you as follows:

 

1.             The Manager has reviewed the Issuers’ Closing Certificate and the
Cash Collateral and Disbursement Agreement, dated as of July 19, 2005, to which
the Issuers are a party (as amended, supplemented or otherwise modified from
time to time, the “Disbursement Agreement”), to the extent necessary to
understand the defined terms contained herein and in the Issuers’ Closing
Certificate that are incorporated by reference from the Disbursement Agreement,
and to provide the certification contained herein.  Capitalized terms used and
not otherwise defined herein shall have the meanings given in the Disbursement
Agreement.

 

2.             The Manager hereby certifies and confirms the accuracy of the
certifications in the above-referenced First Disbursement Officer’s Certificate;
provided that where any certification of the Issuers is limited to the Issuers’
knowledge or belief, for the purpose of this certificate, such certification
shall instead be made to the Manager’s knowledge or belief, as applicable.

 

[signature page follows]

 

D-25

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing.

 

 

Peninsula Gaming, LLC,

 

as Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-26

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT E

 

Form of Construction Disbursement Budget Amendment Certificate

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Amendment No.                       
to Construction Disbursement Budget for the Facility

 

Ladies and Gentlemen:

 

Diamond Jo Worth, LLC, a Delaware limited liability company (the “Company”), and
Diamond Jo Worth Corp., a Delaware corporation (“DJW Corp.” and together with
the Company, the “Issuers”), request that the Construction Disbursement Budget
for the Facility (the “Construction Disbursement Budget”) be amended as set
forth on Schedule 1 to this certificate.  This certificate is delivered pursuant
to that certain Cash Collateral and Disbursement Agreement, dated as of July 19,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Disbursement Agreement”), to which each of you is a party.  Capitalized terms
used and otherwise not defined herein shall have the meanings given in the
Disbursement Agreement.  In connection with the requested Construction
Disbursement Budget amendment, the Issuers hereby represent, warrant and certify
as follows:

 

1.             The proposed amendment is set forth in Schedule 1 hereto.  The
proposed amendment is reasonably necessary in order to complete the work
represented by any line item or line items in the Construction Disbursement
Budget presently in effect (prior to giving effect to the proposed amendment)
and is not reasonably expected to result in a material reduction of the scope or
quality of the work constituting the design or construction of the Facility.

 

2.             The following circumstances resulted in the reasonable necessity
of the proposed amendment:

 

                                                                        
                                                                        
                                                                        

 

3.             The circumstances described in paragraph 2 above were not
reasonably anticipated by the Issuers in preparing the Construction Disbursement
Budget in effect immediately prior to the proposed amendment for the following
reasons:

 

                                                                        
                                                                        
                                                                        

 

E-1

--------------------------------------------------------------------------------


 

4.             The Construction Disbursement Budget in effect immediately prior
to the proposed amendment is attached to this Construction Disbursement Budget
Amendment Certificate as Schedule 2, and the Construction Disbursement Budget
which will be in effect upon the effectiveness of the proposed amendment is
attached to this Construction Disbursement Budget Amendment as Schedule 3.

 

5.             After giving effect to the proposed amendment:  (i) the
Construction Disbursement Budget will include, in all material respects, all
costs to be incurred in causing the Opening to occur and the Facility to be
completed in accordance with the Plans with not less than the Minimum
Facilities; (ii) the Available Funds are reasonably expected to be sufficient to
cause the Opening to occur and the Facility to be completed in accordance with
the Plans in accordance with the aggregate amounts (and line items) set forth in
the Construction Disbursement Budget; and (iii) the Construction Disbursement
Budget will continue to reasonably establish the line item components of the
work required to be undertaken in order to complete construction of the
Facility, and will continue to reasonably establish the cost of completing each
line item component of such work.

 

6.             After giving effect to the proposed amendment, the Construction
Disbursement Budget accurately sets forth in all material respects the
anticipated Construction Expenses both in the aggregate and for each line item
through completion of the construction of the Facility.

 

7.             [If Any Line Item On The Construction Disbursement Budget Is
Reduced:]  The Issuers reasonably expect that the work represented by the line
item entitled                           will be completed for a total cost of
approximately $                , which amount is less than
$                       [should correspond to $ amount set forth in the
Construction Disbursement Budget prior to proposed amendment] and such savings
will be reallocated, pursuant to the amendment, to another line item in the
Construction Disbursement Budget, whether Hard Costs or Soft Costs.

 

8.             The construction performed as of the date hereof is in
substantial compliance with the Plans.

 

9.             Immediately prior to and upon giving effect to the Construction
Disbursement Budget Amendment, there is and will be no Default or Event of
Default.

 

The undersigned certify that the Construction Disbursement Budget Amendment
contemplated hereby is permitted pursuant to the Disbursement Agreement and the
Indenture, and all conditions precedent thereto have been met.

 

[signature page follows]

 

E-2

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing.

 

Attached hereto as Exhibits 1, 2, 3 and 4 are the certificates of the General
Contractor (if applicable), the applicable Contractor, Architect and the
Manager, respectively.

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

E-3

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

SCHEDULE 1 TO EXHIBIT E

 

Proposed Construction Disbursement Budget Amendment

 

Amendment No.      to Construction Disbursement Budget.

 

I.

 

Increases To Line Items:

 

 

 

 

 

 

 

 

 

 

 

The Following Line Item Is Increased:

 

 

 

 

 

 

 

 

 

 

 

Old Amount of Line Item:

 

 

 

 

 

 

 

 

 

 

 

Amount of Increase:

 

 

 

 

 

 

 

 

 

 

 

New Total For Line Item:

 

 

 

 

 

 

 

 

 

 

 

Source of Funds For Increase:

 

 

 

 

 

 

 

 

 

 

 

Source

 

Amount

 

 

 

 

 

 

 

 

 

Realized Savings

 

 

(1)

 

 

 

 

 

 

 

 

Additional Revenue

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

II.

 

Decreases To Line Items:

 

 

 

 

 

 

 

 

 

The Following Line Item Is Decreased:

 

 

 

 

 

 

 

 

 

Old Amount of Line Item:

 

 

 

 

 

 

 

 

 

Amount of Decrease:

 

 

 

 

 

 

 

 

 

New Amount of Line Item:

 

 

 

 

 

 

 

 

 

Reason For Decrease of Line Item:

 

 

 

 

--------------------------------------------------------------------------------

(1)           Source and documentation (e.g., receipts for purchased goods or
invoices for services) for Realized Savings are attached.

 

E-4

--------------------------------------------------------------------------------


 

Source

 

Amount

 

 

 

 

 

 

 

Realized Savings

 

 

(2)

 

 

 

 

 

 

III.

 

New Construction Disbursement Budget Totals

 

 

 

 

 

 

 

 

 

 

 

a.

The total Construction Disbursement Budget for the Facility is now:

 

$

 

 

 

 

 

 

 

 

 

 

b.

The amount disbursed to date for the Facility is:

 

$

 

 

 

 

 

 

 

 

 

 

c.

Remaining amounts to be spent:

 

$

 

 

 

 

 

 

 

 

 

 

d.

Available Funds for the Facility:

 

$

 

 

--------------------------------------------------------------------------------

(2)           Source and documentation (e.g., receipts for purchased goods or
invoices for services) for Realized Savings are attached.

 

E-5

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

SCHEDULE 2 TO EXHIBIT E

 

Existing Construction Disbursement Budget(3)

 

 

[To be attached by the Issuers]

 

--------------------------------------------------------------------------------

(3)           (or portion thereof being amended)

 

E-6

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

SCHEDULE 3 TO EXHIBIT E

 

 

Proposed Revised Construction Disbursement Budget

 

 

[To be attached by the Issuers]

 

E-7

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 1 TO EXHIBIT E

 

Form of Certificate of the General Contractor
Construction Disbursement Budget Amendment

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Amendment No.                    to Construction Disbursement Budget
for the Facility

 

Ladies and Gentlemen:

 

Reference is made to the Standard Form of Agreement Between Owner and Contractor
(AIA Documents A111-1997 edition) and General Conditions of the Contract for
Construction (AIA Documents 201-1997 edition) (as amended, modified or
supplemented from time to time in accordance with the terms thereof, the
“Construction Contract”), between Diamond Jo Worth, LLC, as Owner, and Henkel
Construction Company, as Contractor (the “General Contractor”), for the
construction of the Project (as defined in the Construction Contract). 
Capitalized terms used and not otherwise defined herein shall have the meanings
given in the Construction Contract.  The General Contractor hereby certifies to
each of you as follows:

 

1.             The General Contractor has reviewed Schedule 1 attached to this
Exhibit E.

 

2.             The General Contractor hereby certifies and confirms that the
proposed increase or decrease in the Contract Sum, as the case may be, is set
forth in Change Order Number             .

 

3.             After giving effect to the Change Order, the Guaranteed Maximum
Price will be increased or decreased as set forth in such Change Order.

 

4.             The Work to be performed by the General Contractor pursuant to
the Construction Contract will be constructed in accordance therewith, including
all amendments through Change Order Number                             .

 

[signature page follows]

 

E-8

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing in authorizing
and making the amendment to the Construction Disbursement Budget.

 

 

Henkel Construction Company,

 

as General Contractor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

E-9

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 2 TO EXHIBIT E

 

Form of Certificate of Contractor
Construction Disbursement Budget Amendment

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Amendment No.                    to Construction Disbursement Budget
for the Facility

 

Ladies and Gentlemen:

 

Reference is made to the [Standard Form of Agreement Between Owner and
Contractor (AIA Documents A111-1997 edition) and General Conditions of the
Contract for Construction (AIA Documents 201-1997 edition)] (as amended,
modified or supplemented from time to time in accordance with the terms thereof,
the “Contract”) between Diamond Jo Worth, LLC and [Name of Contractor] (the
“Contractor”), for the construction of the Project (as defined in the
Contract).  Capitalized terms used and not otherwise defined herein shall have
the meanings given in the Contract.  The Contractor hereby certifies to each of
you as follows:

 

5.             The Contractor has reviewed Schedule 1 attached to this
Exhibit E.

 

6.             The Contractor hereby certifies and confirms that the proposed
increase or decrease in the Contract Sum, as the case may be, is set forth in
Change Order Number             .

 

7.             After giving effect to the Change Order, the Contract Sum will be
increased or decreased as set forth in such Change Order.

 

8.             The Work to be performed by the Contractor pursuant to the
Contract will be constructed in accordance therewith, including all amendments
through Change Order Number                             .

 

[signature page follows]

 

E-10

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing in authorizing
and making the amendment to the Construction Disbursement Budget.

 

 

[Name of Contractor],

 

as Contractor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

E-11

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 3 TO EXHIBIT E

 

Form of Certificate of the Architect
Construction Disbursement Budget Amendment

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Amendment No.                    to Construction Disbursement Budget
for the Facility

 

Ladies and Gentlemen:

 

The undersigned (the “Architect”), hereby certifies as follows:

 

1.             The Architect has reviewed the above-referenced Construction
Disbursement Budget Amendment Certificate and the Cash Collateral and
Disbursement Agreement, dated as of July 19, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Disbursement Agreement”), to which
each of Diamond Jo Worth, LLC, a Delaware limited liability company (the
“Company”), and Diamond Jo Worth Corp., a Delaware corporation (“DJW Corp.” and
together with the Company, the “Issuers”), is a party.  Capitalized terms used
and not otherwise defined herein shall have the meanings given in the
Disbursement Agreement.

 

2.             The Architect hereby certifies that, to the best of its knowledge
and belief, based on its limited visual observation and the information provided
to the Architect, the construction of the Facility to date is substantially in
compliance with the intent of the Plans as prepared by the Architect.

 

[signature page follows]

 

E-12

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing in authorizing
and making the amendment to the Construction Disbursement Budget.

 

 

Kittrell Garlock and Associates, AIA, Ltd.,

 

as Architect

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

E-13

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 4 TO EXHIBIT E

 

Form of Certificate of the Manager
Construction Disbursement Budget Amendment

 

[date]

 

U.S. Bank National Association,
as Trustee

 

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Amendment No.                    to Construction Disbursement Budget
for the Facility

 

Ladies and Gentlemen:

 

The undersigned (the “Manager”), hereby certifies as follows:

 

1.             The Manager has reviewed the above-referenced Construction
Disbursement Budget Amendment Certificate and the Cash Collateral and
Disbursement Agreement, dated as of July 19, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Disbursement Agreement”), to which
each of Diamond Jo Worth, LLC, a Delaware limited liability company (the
“Company”), and Diamond Jo Worth Corp., a Delaware corporation (“DJW Corp.” and
together with the Company, the “Issuers”), is a party.  Capitalized terms used
and not otherwise defined herein shall have the meanings given in the
Disbursement Agreement.

 

2.             The Manager hereby certifies and confirms the accuracy of the
certifications in the above-referenced Construction Disbursement Budget
Amendment Certificate; provided that where any certification of the Issuers is
limited to the Issuers’ knowledge or belief for the purpose of this certificate,
such certification shall be instead be made to the Issuers’ knowledge or belief
as applicable.

 

3.             The undersigned has no reason to believe that the proposed
amendment is not consistent with the Final Plans and such further Plans that the
undersigned reasonably believes will become the Final Plans.

 

[signature page follows]

 

E-14

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing in authorizing
and making the amendment to the Construction Disbursement Budget.

 

 

Peninsula Gaming, LLC,

 

as Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

E-15

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT F-1

 

Form of Contract Amendment Certificate

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp. (the “Issuers”)
Amendment No.        to Contract dated                 ,         
(the “Contract”), between Diamond Jo Worth, LLC
and Diamond Jo Worth Corp., and
[Name of Contractor] (“Contractor”)

 

Ladies and Gentlemen:

 

The Issuers request that the above-referenced Contract be amended as set forth
on Schedule 1 to this certificate.  This certificate is delivered pursuant to
that certain Cash Collateral and Disbursement Agreement, dated as of July 19,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Disbursement Agreement”), to which each of you is a party.  Capitalized terms
used and not otherwise defined herein shall have the meanings given in the
Disbursement Agreement.  In connection with the requested Contract amendment,
the Issuers hereby represent, warrant and certify as follows:

 

1.             The proposed Contract amendment is attached as Schedule 1
hereto.  The amendment is reasonably necessary in order to complete the
Facility.

 

2.             The following circumstances resulted in the necessity of the
proposed amendment:

 

                                                                          
                                                                          
                                                                          

 

3.             After giving effect to such amendment (and any related amendment
to the Construction Disbursement Budget for the Facility):

 

a.                                       The Construction Documents will
continue to call for construction of improvements constituting the Facility that
will include at least the Minimum Facilities;

 

b.                                      The amendment will not materially
adversely affect the scope, quality or value of the Facility for the following
reasons:

 

                                                                          
                                                                          
                                                                          

 

F-1

--------------------------------------------------------------------------------


 

c.                                       If the amendment will effect a
reduction in the scope of the work to be performed by the General Contractor,
then the work eliminated from the scope of work either (i) is not necessary to
complete the Facility including at least the Minimum Facilities in accordance
with the Plans and all applicable building laws, ordinances and regulations, or
(ii) to the extent necessary for the completion of the Facility including at
least the Minimum Facilities in accordance with the Plans and all applicable
building laws, ordinances and regulations, will be completed by the contractors
set forth below under the new or amended contracts described below.  Each such
contractor is competent to perform the work called for by the new or amended
contract in exchange for the payments contemplated thereby, and each such
contract or amendment thereto complies in all material respects with all
applicable provisions of Article 8 of the Disbursement Agreement.

 

Work

 

Contractor

 

Contract

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d.                                      The Issuers will continue to be able to
complete the work within the line items pertaining to the Contract in a timely
manner, so as to permit completion of the Facility including at least the
Minimum Facilities, and within the aggregate amounts specified for the line
items on the Construction Disbursement Budget.

 

4.             After giving effect to the proposed amendment (and any related
amendment to the Construction Disbursement Budget), the Construction
Disbursement Budget sets forth the anticipated Construction Expenses both in the
aggregate and for each line item through completion of the construction of the
Facility and the various components of the Facility, all within the line item
allocations established for those components set forth in the Construction
Disbursement Budget.

 

5.             Prior to and after giving effect to the amendment, there is and
will be no Default or Event of Default.

 

The undersigned certifies that this Contract Amendment Certificate is authorized
hereby and is permitted pursuant to the Disbursement Agreement and the
Indenture, and all conditions precedent thereto have been met.

 

[signature page follows]

 

F-2

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct,
in all material respects, and the Disbursement Agent is entitled to rely on the
foregoing.

 

Attached to this Contract Amendment Certificate as Exhibit 1 is a certificate
from the Manager and [For Contracts relating to Hard Costs only: as Exhibits 2
and 3 are certificates from the General Contractor and the Architect,
respectively].

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-3

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

SCHEDULE 1 TO EXHIBIT F-1

 

 

Copy of Executed Contract Amendment

 

 

[To be attached by the Issuers]

 

F-4

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 1 TO EXHIBIT F-1

 

Form of Certificate of Manager
Contract Amendment

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp. (the “Issuers”)
Amendment No.        to Contract dated                      (the “Contract”)
between Diamond Jo Worth, LLC and Diamond Jo Worth Corp.
and [Name of Contractor] (“Contractor”)

 

Ladies and Gentlemen:

 

The undersigned (the “Manager”) hereby certifies as follows:

 

1.             The Manager has reviewed the above-referenced Contract, as well
as the above-referenced Contract Amendment Certificate and the Cash Collateral
and Disbursement Agreement, dated as of July 19, 2005 (as amended, supplemented
or otherwise modified from time to time, the “Disbursement Agreement”), to which
the Issuers are a party, to the extent necessary to understand the defined terms
contained herein and in the Contract Amendment Certificate that are incorporated
by reference from the Disbursement Agreement, and to provide the certification
contained herein.

 

2.             The Manager hereby certifies and confirms the accuracy of the
certifications in the above-referenced Contract Amendment Certificate.

 

[signature page follows]

 

F-5

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing relative to the
amendment to the Contract.

 

 

Peninsula Gaming, LLC,

 

as Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-6

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 2 TO EXHIBIT F-1

 

Form of Certificate of General Contractor
Contract Amendment

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp. (the “Issuers”)
Amendment No.        to Contract dated                      (the “Contract”)
between Diamond Jo Worth, LLC and Diamond Jo Worth Corp.
and [Name of Contractor] (“Contractor”)

 

Ladies and Gentlemen:

 

Reference is made to the Standard Form of Agreement Between Owner and Contractor
(AIA Documents A111-1997 edition) and General Conditions of the Contract for
Construction (AIA Documents 201-1997 edition) (as amended, modified or
supplemented from time to time in accordance with the terms thereof, the
“Construction Contract”), between Diamond Jo Worth, LLC, as Owner, and Henkel
Construction Company, as Contractor (the “General Contractor”), for the
construction of the Project (as defined in the Construction Contract). 
Capitalized terms used and not otherwise defined herein shall have the meanings
given in the Construction Contract.  The General Contractor hereby certifies to
each of you as follows:

 

1.  The General Contractor has reviewed the Change Order attached to this
Exhibit F as Schedule 1.

 

2.  The General Contractor hereby certifies and confirms that the proposed
amendment to the Construction Contract is set forth in Change Order Number
              .

 

3.  The General Contractor makes no certification or confirmation relating to
the status of Gaming Licenses or compliance with Gaming Laws.

 

[signature page follows]

 

F-7

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing relative to the
amendment to the Contract.

 

 

Henkel Construction Company,

 

as General Contractor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-8

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 3 TO EXHIBIT F-1

 

Form of Certificate of Contractor
Contract Amendment

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp. (the “Issuers”)
Amendment No.        to Contract dated                      (the “Contract”)
between Diamond Jo Worth, LLC and Diamond Jo Worth Corp.
and [Name of Contractor] (“Contractor”)

 

Ladies and Gentlemen:

 

Reference is made to the [Standard Form of Agreement Between Owner and
Contractor (AIA Documents A111-1997 edition) and General Conditions of the
Contract for Construction (AIA Documents 201-1997 edition)] (as amended,
modified or supplemented from time to time in accordance with the terms thereof,
the “Contract”) between Diamond Jo Worth, LLC and Contractor for the
construction of the Project (as defined in the Contract).  Capitalized terms
used and not otherwise defined herein shall have the meanings given in the
Contract.  The Contractor hereby certifies to each of you as follows:

 

1.  The Contractor has reviewed the Change Order Number          attached to
this Exhibit F as Schedule 1.

 

2.  The Contractor hereby certifies and confirms that the proposed amendment to
the Contract is set forth in such Change Order.

 

3.  The Contractor makes no certification or confirmation relating to the status
of Gaming Licenses or compliance with Gaming Laws.

 

[signature page follows]

 

F-9

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and the Disbursement Agent is entitled to rely on the foregoing relative to the
amendment to the Contract.

 

 

[Name of Contractor],

 

as Contractor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-10

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 4 TO EXHIBIT F-1

 

Form of Certificate of Architect
Contract Amendment

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp. (the “Issuers”)
Contract Amendment Certificate dated [                  ]
between Diamond Jo Worth, LLC and Diamond Jo Worth Corp.
and [Name of Contractor] (“Contractor”)

 

Ladies and Gentlemen:

 

The undersigned (the “Architect”) hereby certifies as follows:

 

1.             The Architect has reviewed the above referenced Contract
Amendment Certificate and the Cash Collateral and Disbursement Agreement, dated
as of July 19, 2005 (the “Agreement”), to which the Issuers are a party to the
extent necessary to understand the defined terms contained herein and in the
Contract Amendment Certificate that are incorporated by reference from the
Agreement, and to provide the certification contained herein.

 

2.             The Architect hereby certifies and confirms to the best of its
knowledge and belief based on its review of the above referenced Contract
Amendment Certificate and the information provided by and on behalf of the
Issuers and the Contractor with respect to the Plans prepared by the Architect
that either:

 

a.                                       The Contract Amendment will not effect
a reduction in the scope of the work necessary for the completion of the
Facility including the Minimum Facilities; or

 

b.                                      If the Contract Amendment will effect a
reduction in the scope of the work necessary for the completion of the Facility
including the Minimum Facilities, those portions of the Facility which will no
longer be constructed pursuant to the Construction Contract are included within
the scope of work under the new or amended Contracts described below.

 

F-11

--------------------------------------------------------------------------------


 

PROJECT:

 

Work

 

Contractor

 

Construction
Contract

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[signature page follows]

 

F-12

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing in authorizing the
amendment to the Contract.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Agreement.

 

 

Kittrell Garlock and Associates, AIA, Ltd.,

 

as Architect

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-13

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT F-2

 

Form of Additional Contract Certificate

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp. (the “Issuers”)
[Name of contract] dated [                ](the “Contract”),
between Diamond Jo Worth, LLC and Diamond Jo Worth Corp.
and [Name of Contractor] (“Contractor”)

 

Ladies and Gentlemen:

 

The Company requests that the above-referenced Contract, a copy of which is
attached hereto as Schedule 1 (together with a Consent to Collateral Assignment
of Contract in the form of Exhibit G to the Disbursement Agreement duly executed
by Contractor, a copy of which is attached hereto as Schedule 2), be approved
and made effective.  This certificate is delivered pursuant to that certain Cash
Collateral and Disbursement Agreement, dated as of July 19, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Disbursement
Agreement”), to which you are a party.  Capitalized terms used and not otherwise
defined herein shall have the meanings given in the Disbursement Agreement.

 

In connection with entering into the Contract, the Issuers hereby represent,
warrant and certify as follows:

 

1.             The work to be performed under the Contract relates to the
following line item under the Construction Disbursement Budget presently in
effect and consists of the following:

 

                                                                          

                                                                          

                                                                          

 

Such work is in substantial compliance with the Plans.

 

2.             The Contract provides, in all material respects, for the Issuers
to complete the work within the line items of the Construction Disbursement
Budget presently in effect pertaining to the Contract in a timely manner, and
including the Minimum Facilities, and within the aggregate amounts specified for
the line item in the Construction Disbursement Budget presently in effect.  The
Contractor is competent to perform the work called for by the Contract in
exchange for the payments contemplated thereby,

 

F-14

--------------------------------------------------------------------------------


 

3.             Prior to and after giving effect to the Contract, there is and
will be no Default or Event of Default.

 

4.             The entering into the Contract and the performance of the work
thereunder [will/will not] require an amendment to the Construction Disbursement
Budget.  [if it will, add:  Attached hereto is a duly completed and executed
Construction Disbursement Budget Amendment Certificate describing such
amendment].

 

5.             After giving effect to the Contract (and any related amendment to
the Construction Disbursement Budget) and the performance of the work under the
Contract the Available Funds will be sufficient to cause the Opening to occur.

 

6.             The Company’s entering into the proposed Contract is permitted
under Section 8.3 of the Disbursement Agreement and all conditions precedent
thereto have been met.

 

The undersigned certifies that this Additional Contract Certificate is
authorized hereby and is permitted pursuant to the Disbursement Agreement and
the Indenture, and all conditions precedent thereto have been met.

 

[signature page follows]

 

F-15

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct
and each of the Disbursement Agent is entitled to rely on the foregoing.

 

Attached to this Contract Amendment Certificate as Exhibit 1 is a certificate
from the Manager and [For Contracts relating to Hard Costs only: as Exhibits 2
and 3 are certificates from the applicable Contractor and the Architect,
respectively].

 

 

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-16

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

SCHEDULE 1 TO EXHIBIT F-2

 

 

Copy of Executed Contract

 

 

[To be attached by the Issuers]

 

F-17

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

SCHEDULE 2 TO EXHIBIT F-2
Copy of Executed Consent to Collateral Assignment of Contract

 

 

[To be attached by the Issuers]

 

F-18

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 1 TO EXHIBIT F-2

 

Form of Certificate of Manager
Additional Contract Certificate

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp. (the “Issuers”)
Additional Contract Certificate dated [                        ], relating to
[Name of Contract] dated [                              ] (the “Contract”)
between Diamond Jo Worth, LLC and Diamond Jo Worth Corp.
and [Name of Contractor] (“Contractor”)

 

Ladies and Gentlemen:

 

The undersigned (the “Manager”) hereby certifies as follows:

 

1.             The Manager has reviewed the above-referenced Contract, as well
as the above-referenced Additional Contract Certificate and the Cash Collateral
and Disbursement Agreement, dated as of July 19, 2005 (as amended, supplemented
or otherwise modified from time to time, the “Disbursement Agreement”), to which
the Issuers are parties, to the extent necessary to understand the defined terms
contained herein and in the Additional Contract Certificate that are
incorporated by reference from the Disbursement Agreement, and to provide the
certification contained herein.

 

2.             The Manager hereby certifies and confirms the accuracy of the
certifications in the above-referenced Additional Contract Certificate; provided
that where any certification of the Issuers is limited to the Issuers’ knowledge
or belief for the purpose of this certificate, such certification shall instead
be made to the Manager’s knowledge or belief as applicable.

 

[signature page follows]

 

F-19

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true, complete and correct,
in all material respects,  and the Disbursement Agent is entitled to rely on the
foregoing relative to authorizing the Issuers to enter into the Contract.

 

 

Peninsula Gaming, LLC,

 

as Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-20

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 2 TO EXHIBIT F-2

 

Form of Certificate of Contractor
Additional Contract Certificate

 

July 19, 2005

 

U.S. Bank National Association,
  as Trustee
60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp.
Additional Contract Certificate dated [                        ], relating to
[Name of Contract] dated [                              ] (the “Contract”)
between Diamond Jo Worth, LLC and Diamond Jo Worth Corp.
and [Name of Contractor] (“Contractor”)

 

Ladies and Gentlemen:

 

Reference is made to the [Standard Form of Agreement Between Owner and
Contractor (AIA Documents A111-1997 edition) and General Conditions of the
Contract for Construction (AIA Documents 201-1997 edition)] (as amended,
modified or supplemented from time to time in accordance with the terms thereof,
the “Contract”), between Diamond Jo Worth, LLC and [Name of Contractor]
(“Contractor”), for the Work (as defined in the Contract).  Capitalized terms
used and not otherwise defined herein shall have the meanings given in the
Contract.  The Contractor hereby certifies to each of you as follows:

 

1.             The Work to be performed by the Contractor pursuant to the
Contract is set forth therein.

 

2.             The Work to be performed by the General Contractor pursuant to
the Construction Contract may be completed in accordance therewith.

 

3.             The Contractor is not and, to the knowledge of the Contractor,
the Company is not, or (but for the passage of time or the giving of notice or
both) will be, in breach of any material obligation under the Contract.

 

4.             The Contractor makes no certification or confirmation relating to
the status of Gaming Licenses or compliance with Gaming Laws.

 

[signature page follows]

 

F-21

--------------------------------------------------------------------------------


 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing.

 

 

[Name of Contractor],

 

as Contractor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-22

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT 3 TO EXHIBIT F-2

 

Form of Certificate of Architect
Additional Contract Certificate

 

[date]

 

U.S. Bank National Association,
as Trustee

60 Livingston Avenue
St. Paul, Minnesota 55107

 

Re:                               Diamond Jo Worth, LLC and Diamond Jo Worth
Corp. (the “Issuers”)
Additional Contract Certificate dated [                        ], relating to
[Name of contract] dated [                              ] (the “Contract”)
between Diamond Jo Worth, LLC and Diamond Jo Worth Corp.
and [Name of Contractor] (“Contractor”)

 

Ladies and Gentlemen:

 

The undersigned (the “Architect”) hereby certifies as follows:

 

1.             The Architect has reviewed the above referenced Additional
Contract Certificate and the Cash Collateral and Disbursement Agreement, dated
as of July 19, 2005 (the “Agreement”), to which the Issuers are parties to the
extent necessary to understand the defined terms contained herein and in the
Additional Contract Certificate that are incorporated by reference from the
Agreement, and to provide the certification contained herein.

 

2.             The Architect hereby certifies and confirms to the best of its
knowledge and belief based on its review of the above referenced Additional
Contract Certificate and the information provided by and on behalf of the
Issuers and the Contractor with respect to the Plans prepared by the Architect
the accuracy of the certifications in paragraphs 1 and 2 of the above-referenced
Additional Contract Certificate.

 

The foregoing representations and certifications are true and correct and the
Disbursement Agent is entitled to rely on the foregoing in authorizing the
Contract.

 

[signature page follows]

 

F-23

--------------------------------------------------------------------------------


 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Agreement.

 

 

Kittrell Garlock and Associates, AIA, Ltd.,

 

as Architect

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-24

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

EXHIBIT G

 

Form of Consent to Collateral Assignment of Contract

 

THIS CONTRACTING PARTY’S CONSENT TO COLLATERAL ASSIGNMENT OF CONTRACT (the
“Consent”) is made as of                         ,         , by
                                                                     
(“Contracting Party”), whose address is
                                                      , for the benefit of U.S.
Bank National Association, having an office at 60 Livingston Avenue, St. Paul,
Minnesota 55107, as trustee for the benefit of the holders of the Notes (the
“Trustee”).

 

RECITALS

 

A.            Notes.  Pursuant to that certain Indenture, dated as of July 19,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Indenture”), by and between Diamond Jo Worth, LLC, a Delaware limited liability
company (the “Company”), and Diamond Jo Worth Corp., a Delaware corporation
(“DJW Corp.” and, together with the Company, the “Issuers”), and the Trustee, as
trustee, the Issuers have issued Forty Million Dollars ($40,00,000) in aggregate
principal amount of their 11% Senior Secured Notes due 2012 (the “Original
Notes” and, together with any additional Notes issued under the Indenture and
any new notes issued in exchange for the Original Notes or such additional
Notes, the “Notes”).  All defined terms used and not otherwise defined herein
shall have the respective meanings given in the Indenture.  The proceeds of the
Notes, minus certain Debt Financing Costs, have been deposited into certain
collateral accounts pursuant to a Cash Collateral and Disbursement Agreement
(the “Disbursement Agreement”) of even date with the Indenture among U.S. Bank
National Association, as disbursement agent (the “Disbursement Agent”), the
Trustee and the Issuers.

 

B.            Security.  The Issuers must use the proceeds of the Notes
disbursed pursuant to the Disbursement Agreement for the construction of the
Facility (as defined in the Disbursement Agreement).  Contracting Party and the
Issuers are parties to that certain [name of contract] dated as of
                            ,          (the “Contract”) relating to the design,
development, construction, equipping and/or operation of the Facility.  The
Issuers have executed a Collateral Assignment dated of even date with the
Indenture (as amended, supplemented or otherwise modified from time to time, the
“Collateral Assignment”), in favor of the Trustee, collaterally assigning all of
the Issuers’ right, title and interest in and to, among other things, the
Contract, in order to secure the obligations of the Issuers under, among other
documents, the Notes and the Indenture (the “Obligations”).

 

CONSENT

 

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Contracting Party agrees as follows:

 

1.             Consent to Assignment.  Pursuant to the Contract, Contracting
Party has performed or supplied, or agreed to perform or supply, certain
services, materials or documents in connection with the Facility.  Contracting
Party hereby consents to the assignment thereof by the Issuers to the Trustee as
provided in the Collateral Assignment and this Consent.

 

2.             Issuers’ Default under Contract.  If the Issuers default under
the Contract, before exercising any remedy, Contracting Party shall deliver to
the Trustee at its address set forth above (or

 

G-1

--------------------------------------------------------------------------------


 

such other address provided thereby in writing to the Company and Contracting
Party), by registered or certified mail, postage prepaid, return receipt
requested, written notice of such default, specifying the nature of the default
and the steps necessary to cure the same, and clearly marked as a notice of
default pursuant to this Paragraph 2.  If the Issuers fail to cure the default
within the time permitted under the Contract, then the Trustee shall have an
additional thirty (30) days after the expiration of the time permitted under the
Contract (but in no event less than an additional thirty (30) days after the
receipt by the Trustee of said notice from Contracting Party) within which the
Trustee shall have the right, but not the obligation, to cure such default;
provided, however, that, with respect to payment defaults only, the Trustee
shall have thirty (30) days from receipt of notice of such default within which
the Trustee shall have the right, but not the obligation, to cure such default. 
Contracting Party’s delivery of such a notice of default to the Trustee and the
Trustee’s failure to cure the same within the applicable period shall be
conditions precedent to the exercise of any right or remedy of Contracting Party
arising by reason of such payment default, except that Contracting Party shall
not be required to continue performance under the Contract during such
additional cure period granted to the Trustee, unless and until the Trustee
agrees to pay Contracting Party for the work, labor and materials rendered on or
supplied to the Facility during such additional period.  Notwithstanding
anything to the contrary, nothing herein shall alter any provisions in the
Contract permitting Contracting Party to suspend its performance under the
Contract during the continuance of a default under the Contract.

 

3.             Certificate of Default Status.  Upon the written request of the
Trustee, at any time and from time to time, Contracting Party shall furnish to
the Trustee and the Company, within five (5) days of receipt of such request, a
certificate stating whether, as of such request receipt date, the Issuers are in
default on the Contract and, if so, the nature of the default and the steps
necessary to cure the same.  Such certificate shall not constitute a written
notice of default pursuant to Paragraph 2 hereof unless clearly marked as such.

 

4.             Issuers’ Default under Obligations.  If the Trustee gives written
notice to Contracting Party that the Issuers have defaulted under the
Obligations and does not request that Contracting Party cease its performance
under the Contract, Contracting Party shall thereafter perform for the Trustee
under the Contract in accordance with its terms, so long as Contracting Party
shall be paid pursuant to the Contract for all work, labor and materials
rendered or supplied thereunder, including payment of any sums due to
Contracting Party for work performed or materials supplied up to and including
the date of the Issuers’ default.

 

5.             Performance for the Trustee.  If the Trustee (a) cures any
default by the Issuers pursuant to Paragraph 2 above, (b) gives written notice
to Contracting Party and the Issuers that the Issuers have defaulted under the
Security Documents pursuant to Paragraph 4 above, (c) becomes the owner of the
Property, (d) undertakes to complete or cause completion of the construction of
the Facility pursuant to its rights under the Security Documents, or
(e) following a Default or an Event of Default under (and as defined in) either
the Indenture or the Cash Collateral and Disbursement Agreement, otherwise
requires the performance of Contracting Party’s obligations under the Contract
or the use of any plans and specifications, drawings, surveys or other materials
or documents previously prepared or provided by Contracting Party pursuant to
the Contract, then in any such event, so long as Contracting Party has received
and continues to receive the compensation required under the Contract related
thereto, the Trustee shall have the right to obtain performance from Contracting
Party of all of its obligations under the Contract, and to use all such plans
and specifications, drawings, surveys and other materials and documents, and the
ideas, designs and concepts contained therein, in connection with the completion
of the Facility, without the payment of any additional fees or charges to
Contracting Party.

 

G-2

--------------------------------------------------------------------------------


 

6.             Amendments and Change Orders.  Contracting Party agrees that it
will not modify, amend, supplement or in any way join in the release or
discharge of Contracting Party’s obligations under the Contract unless (a) such
change is consented to by the Issuers (or is otherwise permitted by the
Contract), and (b) such change is otherwise expressly permitted by the
Disbursement Agreement, and Contracting Party agrees that it will not perform
any work pursuant to any change order, amendment or directive unless the same is
issued and executed in accordance with the foregoing and the terms and
conditions of the Contract.

 

7.             List of Subcontracting Parties.  Upon the entering into a
subcontract relating to the rendering of work, Contracting Party shall furnish
to the Trustee a current list of all Persons with whom Contracting Party has
entered into subcontracts or other agreements related to the rendering of work,
labor or materials under the Contract, together with a statement as to the
status of each such subcontract or agreement, and the respective amounts, if
any, owed by Contracting Party related thereto.

 

8.             Compliance with Laws.  Contracting Party shall comply with, and
shall report to the Trustee any failure known to the Contracting Party of the
Issuers, the Facility or any Person or entity furnishing materials or services
in connection with the construction of the Facility to comply, with all
applicable laws, ordinances, regulations and governmental requirements relating
to the construction of the Facility.

 

9.             Contracting Party’s Records.  Contracting Party shall promptly
submit to the Trustee such payroll vouchers, receipts, lien releases and
waivers, progress surveys, inspection reports and other documents and papers
relating to construction of the Facility required by the Trustee to protect the
priority of the security interests created by the Security Documents in favor of
the Trustee on the Property or to verify compliance with the provisions of this
Consent and the Cash Collateral and Disbursement Agreement.

 

10.           Security of Property and Equipment.  Contracting Party agrees to
cooperate with the Issuers and the Trustee in preserving their respective
ownership and security interests in all personal property relating to the
Facility, including without limitation building materials, machinery and
appliances acquired by Contracting Party with the proceeds of the Notes and held
or stockpiled on or off the site of the Property for incorporation into or use
in connection with the Facility.

 

11.           Representations.  Contracting Party represents to the Trustee that
(a) it is duly licensed to conduct its business in the jurisdiction contemplated
by the Contract, and will at all times maintain its license in full force and
effect throughout the term thereof, (b) the Contract has not been amended,
modified or supplemented except as set forth therein, (c) the Contract
constitutes a valid and binding obligation of Contracting Party and is
enforceable against Contracting Party in accordance with its terms, (d) there
have been no prior assignments of the Contract, and (e) all covenants,
conditions and agreements of the Issuers and Contracting Party contained in the
Contract have been performed as required therein, except for those that are not
due to be performed until after the date hereof.

 

12.           Application of Funds.  Nothing herein imposes or shall be
construed to impose upon the Trustee any duty to direct the application of any
proceeds of the Notes, and Contracting Party acknowledges that the Trustee is
not obligated to Contracting Party or any of its subcontracting parties,
materialmen, suppliers or laborers.

 

13.           Acknowledgment of Inducement.  Contracting Party is executing this
Consent to induce the purchasers of the Notes to purchase the Notes. 
Contracting Party understands that the purchasers of

 

G-3

--------------------------------------------------------------------------------


 

the Notes would not advance such funds and make such purchases but for
Contracting Party’s execution and delivery hereof.

 

14.           Irrevocability.  The provisions hereof shall be irrevocable and
remain in full force and effect until the Issuers have fully paid and performed
all of the Obligations.

 

15.           Notices.  Except for notices sent pursuant to Paragraph 2 above,
any notices to the Trustee hereunder shall be sent to its address set forth
above, by U.S. Mail, postage prepaid.

 

16.           Governing Law.  This Consent shall be governed by the laws of the
State of New York.

 

[signature page follows]

 

G-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Contracting Party has executed this Consent as of the date
first above written.

 

 

CONTRACTING PARTY:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

G-5

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT ACCOUNT

 

EXHIBIT H

 

Form of Pro Forma Title Policy

 

 

See attached.

 

G-6

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT ACCOUNT

 

EXHIBIT I

 

Property Legal Description

 

 

See attached.

 

--------------------------------------------------------------------------------